     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 1 of 124




1                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
2                              ATLANTA DIVISION

3    COMMON CAUSE GEORGIA, AS AN            :
     ORGANIZATION,                          :
4                                           :
                 PLAINTIFF,                 :
5                                           :
     vs.                                    :   DOCKET NUMBER
6                                           :   1:18-CV-5102-AT
     BRIAN KEMP, IN HIS OFFICIAL            :
7    CAPACITY AS SECRETARY OF STATE         :
     OF GEORGIA,                            :
8                                           :
                 DEFENDANT.                 :
9

10

11   TRANSCRIPT OF HEARING ON MOTION FOR TEMPORARY RESTRAINING ORDER

12                                 PROCEEDINGS

13                    BEFORE THE HONORABLE AMY TOTENBERG

14                       UNITED STATES DISTRICT JUDGE

15                               NOVEMBER 8, 2018

16                                   2:15 P.M.

17

18

19

20

21      MECHANICAL STENOGRAPHY OF PROCEEDINGS AND COMPUTER-AIDED

22                          TRANSCRIPT PRODUCED BY:

23
     OFFICIAL COURT REPORTER:            SHANNON R. WELCH, RMR, CRR
24                                       2394 UNITED STATES COURTHOUSE
                                         75 TED TURNER DRIVE, SOUTHWEST
25                                       ATLANTA, GEORGIA 30303
                                         (404) 215-1383
                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 2 of 124

                                                                      2

1                 A P P E A R A N C E S      O F   C O U N S E L

2

3    FOR THE PLAINTIFF:

4
           MYRNA PEREZ
5          BRENNAN CENTER FOR JUSTICE
           NEW YORK UNIVERSITY SCHOOL OF LAW
6
           FARRAH R. BERSE
7          PAUL, WEISS, RIFKIND, WHARTON & GARRISON, LLP

8          JODY RHODES
           DLA PIPER, LLP
9

10   FOR THE DEFENDANT:

11
           JOSH BELINFANTE
12         KIMBERLY K. ANDERSON
           RYAN TEAGUE
13         ROBBINS ROSS ALLOY BELINFANTE LITTLEFIELD LLP

14         BRYAN P. TYSON
           STRICKLAND BROCKINGTON LEWIS, LLP
15

16

17

18

19

20

21

22

23

24

25

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 3 of 124

                                                                            3

1                    I N D E X   T O   P R O C E E D I N G S

2
                                                                  PAGE
3
     SUBSTANTIVE ARGUMENT         by Ms. Perez                         7
4
           WITNESS                                                PAGE
5
     CHRIS HARVEY
6
           Direct Examination
7            by Mr. Tyson                                             32
           Cross-Examination
8            by Ms. Perez                                             52
           Redirect Examination
9            by Mr. Tyson                                             65
           Redirect Examination (Further)
10           by Mr. Tyson                                             70
           Recross-Examination
11           by Ms. Berse                                             71

12   SANFORD MERRITT BEAVER

13         Direct Examination
             by Mr. Tyson                                             73
14         Cross-Examination
             by Ms. Berse                                             79
15         Redirect Examination
             by Mr. Tyson                                             83
16         Redirect Examination (Further)
             by Mr. Tyson                                             86
17
                                       * * *
18
     CLOSING ARGUMENT
19
           by Mr. Belinfante                                           92
20         by Mr. Tyson                                               106
           by Ms. Perez                                               109
21
     CERTIFICATE                                                      124
22

23

24

25

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 4 of 124

                                                                           4

1                             P R O C E E D I N G S

2    (Atlanta, Fulton County, Georgia; November 8, 2018.)

3                THE COURT:    Good afternoon.     Please have a seat.

4                Good afternoon, Counsel.      We are here on Common Cause

5    Georgia as the plaintiff vs. Brian Kemp, defendant, Case

6    Number 18-CV-5102.

7                Counsel, would you introduce yourself.

8                MS. RHODES:    Thank you, Your Honor.      My name is Jody

9    Rhodes with DLA Piper.      I filed a late notice of appearance

10   just before the hearing began.        I am here for DLA Piper as my

11   colleague, Chris Campbell, was out of state when the hearing

12   was set.    I appreciate you allowing me to make my appearance.

13               THE COURT:    Thank you.

14               MS. RHODES:    Will you allow me to introduce my

15   colleagues?

16               THE COURT:    Yes.

17               MS. RHODES:    I have Farrah Berse with me today from

18   Paul Weiss.    I also have Ms. Myrna Perez from the Brennan

19   Center for Justice.

20               THE COURT:    I'm sorry.    Would each of you stand up

21   when you are introduced.      Thank you.

22               MS. BERSE:    Good afternoon, Your Honor.       Farrah Berse

23   from Paul, Weiss, Rifkind, Wharton & Garrison.

24               THE COURT:    All right.    Thank you.

25               MS. PEREZ:    And Myrna Perez from the Brennan Center

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 5 of 124

                                                                            5

1    for Justice at NYU School of Law.

2                THE COURT:    All right.

3                MS. RHODES:    Your Honor, we have filed pro hac

4    applications for Ms. Perez and Ms. Berse.         They are pending.

5    We would respectfully request if the Court would so allow that

6    they allow -- that you allow them to proceed to make the

7    substantive arguments today.

8                THE COURT:    Yes.   That is permitted.

9                MS. RHODES:    Thank you.

10               MR. BELINFANTE:      Good afternoon, Judge.     I'm Josh

11   Belinfante from the Robbins Firm here on behalf of

12   any-minute-now Secretary Crittenden.         Secretary Kemp has

13   resigned effective noon today.

14               I am joined by Bryan Tyson and also by Ryan Germany

15   with the Secretary's office.       We have Ryan Teague and Kimberly

16   Anderson from our office, the Robbins Firm, as well.

17               We are prepared, Your Honor, after substantive

18   argument presumably at that point to put on substantive

19   evidence for the Court in response to both your order and in

20   response to some of the issues.

21               THE COURT:    Thank you.    Would you mind telling me

22   again and give us the spelling of the officer in the Secretary

23   of State's office who has assumed the functions of Mr. Kemp.

24               MR. BELINFANTE:      It is Secretary Crittenden,

25   C-R-I-T-T-E-N-D-O-N {sic}.       I believe that is correct, but we

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 6 of 124

                                                                             6

1    will -- I believe it is correct.        It is correct.

2                THE COURT:    Because I had understood that Mr. Kemp's

3    resignation was effective at midnight or something.              So I

4    wasn't quite prepared for the name.

5                All right.    Thank you.

6                MR. BELINFANTE:     Thank you, Judge.

7                THE COURT:    All right.    Thank you.    And I gather now

8    the defendants have received all of the affidavits filed; is

9    that right?

10               MR. BELINFANTE:     Yes, Your Honor.

11               THE COURT:    Very good.

12               MR. BELINFANTE:     And, Your Honor, I should say for

13   the record we have filed a brief that contains some

14   declarations as well.      They were being filed as we were on the

15   way here.    They may have them or should have them

16   electronically.

17               Two of the declarants are here and will be providing

18   testimony consistent with their affidavits.

19               THE COURT:    All right.    I don't think I have read it

20   yet or have seen it yet.

21               So do you happen to have a copy or not?

22               MR. BELINFANTE:     We don't because there were changes

23   being made literally as we were on our way here.

24               THE COURT:    Is it appearing up on the docket right

25   now?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 7 of 124

                                                                            7

1                LAW CLERK COLE:     It is now.

2                THE COURT:    If we could just maybe make -- have you

3    received it?

4                MS. BERSE:    We have not, Your Honor.

5                THE COURT:    So let's be sure that we have a copy

6    for -- two copies for plaintiff's counsel at least and a copy

7    for me and also for Ms. Cole.

8                Is there any reason we need to stop and read this

9    before we begin?

10               MR. BELINFANTE:     No, Your Honor.     It is argument that

11   will be made orally today.

12               THE COURT:    All right.    Very good.    Thank you.

13               All right.    Who is going to be presenting argument or

14   be lead counsel?

15               MS. PEREZ:    Certainly.    May I approach?

16               THE COURT:    Yes, Ms. Perez.

17                            SUBSTANTIVE ARGUMENT

18               MS. PEREZ:    Good afternoon.     I am Myrna Perez from

19   the Brennan Center.      And as mentioned, I'm joined by my

20   colleague, Farrah Berse, from Paul Weiss.         We will have other

21   counsel come join us.      They are busy trying to make copies.

22   Our client, Sara Henderson from Georgia Common Cause, is also

23   in the room, Your Honor.

24               I first want to start off by saying thank you so much

25   for hearing us so quickly.       We understand there is quite a lot

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 8 of 124

                                                                             8

1    going on and a lot of things are in a lot of flux.           But what we

2    are here to ask you today, Your Honor, especially given your

3    order of this morning that they present information that is

4    relevant, is for very, very limited relief precluding the

5    defendants from effectively mooting out our case before we are

6    able to provide the evidence that we need to be able to argue

7    it.

8                We are specifically asking for a very, very narrow

9    order preventing the final rejection of provisional ballots for

10   the narrow class of persons who had registration problems until

11   we can all feel a little bit more confident that there was not

12   widespread manipulation of the voter registration database.

13               I want to be crystal clear about this.         We are not

14   asking for a halting of the processing of provisional ballots.

15   We are not precluding defendants from accepting provisional

16   ballots.    And we are not precluding defendants from rejecting

17   provisional ballots for other reasons, like they didn't submit

18   the appropriate ID.

19               We respectfully submit that this is a modest and

20   necessary relief that is appropriate, and the Court would be on

21   solid grounds ordering it.       I know I don't need to belabor the

22   standard for a TRO.      So if the Court permits me to, I will move

23   on.

24               THE COURT:    It is fine.    You may proceed.

25               MS. PEREZ:    So with respect to the first prong, the

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 9 of 124

                                                                               9

1    substantial likelihood of success on the merits, one of the --

2                THE COURT:    Before you go on, I just want to

3    understand what you're looking for as a remedy because that

4    is -- that was one of my sources of confusion.

5                MS. PEREZ:    Yes, ma'am.

6                THE COURT:    I read the complaint, and I see one --

7    one proposed remedy, and I'm hearing something different.

8                MS. PEREZ:    Yes, ma'am.    Yes, ma'am.    So the two

9    peaceably coexist.

10               We believe that if we go and have a merits hearing we

11   will unfortunately be in a position of showing that there was

12   too great of a likelihood of manipulation of the voter

13   registration database to proceed with the status quo in terms

14   of counting provisional ballots.

15               And as such, we proposed a method -- and we're open

16   to other methods.     Certainly we would be happy to work with

17   defendants or the Court in fashioning something else.            But we

18   proposed a method that was very similar to what we used in the

19   State of Colorado when something similar happened, just merely

20   setting rules and review for provisional ballots.

21               Because we do not have the evidence yet to know

22   whether that manipulation has been widespread, we want narrow

23   relief just to prevent people from being rejected in the

24   interim while we figure it out.        So right now --

25               THE COURT:    So what is the time frame you are

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 10 of 124

                                                                              10

1    conceiving of?     Because as you have pointed out, that

2    typically -- that under law it normally is three days and

3    Friday is --

4                MS. PEREZ:    Part of that will depend upon the kind of

5    information that we're able to get today from the defendants in

6    terms of the numbers that they have, what we know statistically

7    from examining them, and any other discovery that we may do.

8                But we are -- we at this point in time are not

9    anticipating -- and I will represent to you as an officer of

10   the court we're going to do everything we can to avoid that

11   certification date that is coming up in two weeks.            There is

12   two different periods.       There is a part where the county has to

13   certify, and there is the part where the Secretary has to

14   certify.    And we believe we would need the entirety of that

15   period.

16               THE COURT:    What is the time -- what are the time

17   frames that you believe apply here?

18               MS. PEREZ:    I believe that we need a day or two after

19   we get information.

20               THE COURT:    First of all, what are the time frames

21   that you think the certification is to occur here --

22               MS. PEREZ:    My understanding -- and the defendants

23   are likely to correct me if I'm mistaken, and we can work with

24   them -- is that the counties have until Tuesday and the

25   Secretary has until the following Tuesday.          So it is a two-week

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 11 of 124

                                                                            11

1    period.

2                Is that correct?

3                MR. TYSON:    Your Honor, as for Secretary Kemp -- or

4    Secretary Crittenden -- I'm sorry -- as a matter of law, that

5    is correct that that's the maximum time periods allowed.          When

6    we have runoff elections in Georgia, as a practical matter, the

7    Secretary of State's office normally certifies the day after

8    the county certifies to enable a quick processing of absentee

9    ballots for people who have already applied for those and for

10   overseas voters to allow that election to happen as quickly as

11   possible.    Given the runoff on December 4th, the timelines are

12   very tight for a state runoff.

13               MS. PEREZ:    We understand, Your Honor.       But there is

14   a lawful period.      The two-week certification generally exists

15   to be able to handle things like this that can't be decided

16   next day.    And, again, we believe that if we are able to get

17   some data pretty soon and we're able to work collaboratively --

18   and I have no reason to believe that we couldn't -- we are in

19   no danger of missing that deadline.         And that is certainly not

20   what we want to do.

21               THE COURT:    Right.

22               MS. PEREZ:    So is that clear?

23               THE COURT:    So you are saying Tuesday for the

24   counties to submit their certification.          And I know that the

25   State's preference normally is to do the next day under these

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 12 of 124

                                                                             12

1    sorts of circumstances.

2                But the State agrees that you have another week after

3    the Tuesday; is that right?

4                MR. TYSON:    Yes, Your Honor.     That is correct.

5                THE COURT:    All right.    Technically.

6                MS. PEREZ:    There would be no requirement for this

7    Court to extend deadlines.       We could work within that two-week

8    period.

9                So what we would submit, Your Honor, is until --

10   until we -- for the time being, we are seeking emergency relief

11   to make sure that in those three days that counties like to

12   certify that counties are counting provisional ballots that

13   they are not rejecting the very voters that we think are at

14   risk of manipulation, until we are able to have some confidence

15   that we can proceed as usual.        So that is the difference

16   between the relief we have sought on the merits and what the

17   relief we're asking for today is.

18               So I don't -- I'm going to just jump in.          I think

19   that we would have a likelihood of success on the merits if we

20   made it that far.      And that is because we have amply proven

21   that Georgia's registration list is highly vulnerable to

22   manipulation.     We would at a merits hearing be able to produce

23   information from numerous computer scientists, technologists,

24   and cyberterrorists -- cyberterrorist experts who would testify

25   that not only has the voter registration system had gaping

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 13 of 124

                                                                              13

1    holes that have been indeed accessed but that it can continue

2    to be breached.

3                As two exemplars of this, we submitted a declaration

4    from Josh Geltzer, who is a cyberterrorist expert, and from Dan

5    Wallach, who is a computer scientist.         And both of them had

6    said under penalty of perjury that there is a credible risk of

7    manipulation and that this Court and the Secretary of State

8    needs to take extra measures to ensure that voters are not

9    going to be wrongly impacted by this.

10               They also both testified that the recent publicity in

11   the last -- over the weekend, which was what spurred our

12   concern, was effectively an open invitation to exploitation

13   from miscreants.

14               I would also note that this Court can obviously take

15   judicial notice of the evidence introduced in the Curling case

16   of the vulnerabilities.       I have no doubt that the defendant's

17   counsel is going to explain that this hole has been patched.

18               I would say two things in response.         One, we don't

19   know that.     That needs to get assessed and examined by computer

20   scientists and the like, and we have not had the opportunity to

21   do that.    But even if it is true, that does not address prior

22   breaches and prior manipulations.

23               THE COURT:    Let me stop you for a second.           In looking

24   at the affidavits I have in front of me right now, I don't

25   think I have Mr. Wallach's or Dr. Wallach's.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 14 of 124

                                                                             14

1                MS. BERSE:    Your Honor, my understanding is that

2    Mr. Wallach's was the last of the set to be filed.            If it -- it

3    may not have appeared on the docket yet.          It is certainly in

4    the works.

5                THE COURT:    That is fine.     I just --

6                MS. PEREZ:    It has been signed.      It has been

7    executed.

8                So right now we are in a position to come in in good

9    faith with this concern.       The available information that we

10   have is that there has been an unusual amount of increase in

11   provisional ballots.      In a hearing, we would explain that

12   provisional ballots, especially in the circumstances that we

13   are in, are a decent proxy for manipulation.

14               We did not come in asking for an autopsy of the

15   files.    We understand that a lot of things have to happen.            And

16   to do a one-by-one assessment would be impractical.               But

17   academics, researchers, election officials use provisional

18   ballots as an indicia of the fact that something was going

19   wrong or different with the registration system because people

20   showed up at the polls expecting to be able to vote and they

21   didn't.

22               We are concerned that the database has been

23   manipulated such that people who should have been registered or

24   believe that they were registered showed up and found something

25   wrong with their records requiring them to be cast by a

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 15 of 124

                                                                          15

1    provisional ballot.

2                The evidence that the Secretary issued -- and you

3    have a declaration from my colleague, Mr. Morris, who is a

4    Ph.D. student.     He has already got a master's associate.

5    Really good with statistics -- in which he examined the

6    information that was provided.        And according to what Georgia

7    is providing online, there has been about 22,000 outstanding

8    provisional ballots.      And in prior years, the numbers were like

9    7600, 6900, 9300.

10               And I would say that even with the substantial

11   variation among those three years you can be about 99 percent

12   confident at a -- from a statistical method that that kind of

13   variation is not attributable to random or natural

14   fluctuations.

15               And part of the thing that I think especially

16   warrants care is that there seems to be some discrepancy as to

17   the number of provisional ballots.         When we were originally

18   assessing this case, we were looking at data that had been

19   provided by Georgia to the Election Assistance Commission.           And

20   as the declaration of Mr. Morris' notes, there is wide

21   variation.     So we don't even actually know the numbers that

22   we're talking about.

23               We are hoping that we will get limited discovery that

24   will shed some light on it, but we're going to need to examine

25   that and be able to reconcile some things that don't make sense

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 16 of 124

                                                                         16

1    to us.    So I do think given those -- those -- that body of

2    evidence, we would likely succeed on the merits.

3                And I would like to move on to the fact that my

4    client and the voters of Georgia will suffer irreparable

5    injury.    Again, we're only seeking something very limited,

6    which is that they cannot finally reject a very narrow class of

7    voters whose registration eligibility has been questioned in

8    part because of the database that we believe may have been

9    manipulated.

10               If the database has been manipulated and if they

11   continue to rely on the information in that database as a

12   determination of whether or not someone was properly registered

13   or not, then you will have voters receive a denial of their

14   fundamental right to vote.

15               I would like to note that my client, Common Cause,

16   has already been injured by this.         Ms. Henderson and

17   Ms. Flanagan have submitted affidavits indicating the work they

18   have had to do up until this point already because of the

19   vulnerability and because of the fears of addressing voters'

20   concerns as to the vulnerability.         And they both indicated

21   under oath that they are going to have to do more work should

22   these vulnerabilities arise.

23               And that kind of injury means that they are not able

24   to do the other work that they do, getting voters' information,

25   getting voters engaged.       It also frustrates their mission

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 17 of 124

                                                                          17

1    because they are in the business of getting people

2    participating.     And if the people that they are trying to get

3    participating are either deterred because they are worried

4    about manipulation or if they simply got on the rolls but then

5    they were manipulated off then that is resources and waste of

6    time that causes injury to them.

7                I would note that I believe that the harm outweighs

8    to the harm of the defendants because we are not asking them to

9    do anything except for wait on a decision that they have a full

10   two weeks to make.      We are asking them to give us the

11   opportunity to do our due diligence, give us the opportunity to

12   examine the scope of the problem.         And if it turns out that

13   there is not evidence of an indication, they can reject those

14   provisional ballots later.       This is not --

15               THE COURT:    So are you asking the State to in turn

16   direct the county registrars not to -- not to count at this

17   point and to wait -- to defer acting on the review of the

18   provisional ballots?

19               MS. PEREZ:    Well, Your Honor, I can imagine multiple

20   ways that would be sensible and very comfortable working with

21   defendant's counsel to try and find the one that is most

22   workable.    But at this point in time, we're only asking this

23   Court to prevent the final rejection of a very narrow class of

24   people who got provisional ballots.         And that is the class of

25   people who had to cast a provisional ballot because there was

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 18 of 124

                                                                          18

1    something wrong with their registration.

2                It is our worry that Putin or some other criminal was

3    messing with the voter registration database and messing up

4    their registration so that it wrongfully and improperly

5    indicated that they were not eligible to vote.           And we need the

6    opportunity to be able to explore that so they can continue

7    accepting anybody that they think they have evidence to accept.

8    They can continue to reject all of the ballots for other

9    reasons, someone didn't have an ID, someone is casting out of

10   precinct, all of those other things.         It is the very narrow

11   class of people that got ballots because of a registration --

12   provisional ballots because of a registration issue.

13               THE COURT:    I don't know that it is such an easily

14   segregatable question as you posed at least.          I mean, this came

15   to me as a related case.       And I was looking -- and related to

16   the Curling case, which is Case 17-CV-2989.

17               I mean, the registration issues that were presented,

18   for instance, by -- I'm not clear whether you are excluding or

19   you are including something like this, like the declaration of

20   Ms. Aderholt Mitchell who appears at Document 258-1 in that

21   case.    And in her case, her husband was sent to one precinct.

22   She was to another precinct.        I don't know whether somebody

23   ultimately was harmed with Ms. Mitchell.          There were then

24   letters from other people also indicating other sorts of

25   issues.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 19 of 124

                                                                         19

1                MS. PEREZ:    So the question --

2                THE COURT:    So I'm just trying to figure -- and then

3    there were also issues that were brought to the attention of

4    the Court in Document 258-1 in some of the attachments about

5    differences in the number of -- that were unreconcilable

6    between the electronic polling where they basically indicate

7    the number of people who were supposed to have appeared and

8    been identified as voters versus the number of people actually

9    who cast votes.

10               MS. PEREZ:    Okay.   So what I would say, Your Honor,

11   is that I think the evidence is pretty good that there was a

12   lot of things that went wrong in the election, that there were

13   a lot of problems with the voter registration database that was

14   subject to manipulation, including people given the wrong

15   information.

16               We are not at this time seeking relief for all of it.

17   What we are seeking relief for are those groups of people that

18   had to mark on their provisional ballot that they are getting a

19   provisional ballot because there was a registration problem

20   because they --

21               THE COURT:    Well, I'm saying:      The registration

22   problem, does that include somebody who is being told you are

23   at the wrong precinct or we don't know where you are, you are

24   not appearing on our precinct list?         It is just our precinct --

25   you're not on our precinct list, so you are going to have to

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 20 of 124

                                                                          20

1    fill out a provisional ballot if you want to vote.

2                Is that what it is intended to capture?

3                MS. PEREZ:    If the database suggested that a person's

4    address was different than what it was supposed to be, then we

5    would capture it.      If the database merely had a bad programming

6    so it was spitting out the wrong polling locations, then it

7    would not.

8                THE COURT:    Why do you think that it is you're going

9    to know that?     I'm just trying to poke at the

10   pragmaticalities -- after I sat through one case and looking at

11   that data and being too old and having voted too many times

12   probably, I'm just trying to -- I'm not sure that all of that

13   is differentiated.      Certainly I don't know why you think that

14   we're going to know what is Putin versus ineptitude.

15               MS. PEREZ:    I would say two things.       At worst, we're

16   underinclusive in the situation that you're doing, which would

17   be problematic but still more than what the status quo would

18   allow.    Part of that underinclusivity was attempting to try and

19   find something that was workable given the time frame.

20               THE COURT:    And I appreciate that.      I'm just trying

21   to figure out is it workable.        That is all.

22               MS. PEREZ:    Right.    And so the concern that you are

23   raising that there was a manipulation such that people's

24   addresses were incorrect and it may not be reflected in the

25   right way on the reason why they got a provisional ballot, we

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 21 of 124

                                                                           21

1    might miss those and that would be a shame.

2                But right now the status quo would have people

3    relying on that very database to be able to indicate whether or

4    not someone was registered.       If they are going to --

5                THE COURT:    I don't understand what you -- what group

6    of people you think this is going to capture.           I mean --

7                       (Unintelligible cross-talk.)

8                MS. PEREZ:    If I went and showed up at the polls and

9    I know that I registered and I have been voting there forever

10   and I was told by the poll worker I wasn't on or I was told

11   that I was dead, something that indicates manipulation -- we

12   actually have a number of affidavits of persons who are either

13   people who are affected in that way or encountered people.

14               There was a very material number of people who cast

15   provisional ballots, and it was understood by them and the poll

16   worker to be a problem with their registration.           It either

17   didn't take, it didn't get updated, it didn't get processed, it

18   got deleted.     And we won't actually know that, which is why we

19   want a -- which is why ultimately, not today -- which is why

20   ultimately we're asking for a process that requires the State

21   to have evidence that is not based on evidence in the database

22   alone for determining someone is ineligible.

23               For this particular moment, we're asking for

24   something narrower and just those folks don't get rejected in a

25   final way.     And I do hear your concern that this problem is

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 22 of 124

                                                                              22

1    widespread and may manifest itself in different ways.             And

2    voters and poll workers may experience it in a different way.

3    So we may not capture everybody.        But we needed to make a call

4    that we could fairly represent to you and to the other side

5    about how this would be limited and what we might be able to

6    find areas of agreement on.

7                I didn't want us to be tangled up in every potential

8    thing.    I mean, someone could have gotten rejected because they

9    didn't have a photo ID and someone marked the wrong ballot,

10   like marked the wrong clock.        The permutations are inevitable.

11               But I feel like we will do our job and do our due

12   diligence of protecting as many voters as we reasonably can

13   given the time frame with the relief that we have proposed.

14   And certainly if Your Honor wanted to expand that relief, we

15   believe --

16               THE COURT:    I'm not trying to expand it.        I'm just

17   trying to figure out what the marker is for what --

18               MS. PEREZ:    The marker --

19                      (Unintelligible cross-talk.)

20               THE COURT:    I mean, I just am trying to figure out

21   what --

22               MS. PEREZ:    The marker would be did that -- on the

23   codes -- and we requested those codes.         We haven't seen them

24   yet -- there will be something that will be like registration

25   problem or not registered.       There will be some sort of code.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 23 of 124

                                                                          23

1    And we did request -- that was something we requested in terms

2    of discovery.

3                I know from other states there will be like six

4    reasons, and it will say -- one of them will say voter not

5    registered.

6                THE COURT:    All right.    So I'm not having just an

7    abstract conversation that is of no value to me at least, maybe

8    someone from the State could tell me are there such codes and

9    what are the codes.

10               MR. TYSON:    Your Honor, we are getting the codes

11   right now.     There are codes that are entered into the eNet

12   database, which is the ultimate voter registration database.

13   We're checking now.      Mr. Harvey is here, the Director of

14   Elections.     He can testify about that process and how it works.

15               THE COURT:    But there are codes?

16               MR. TYSON:    There are codings, but I'm not sure if

17   those will take place after the Elections Boards have made

18   decisions or before.

19               THE COURT:    All right.    Well, I'll hear from

20   Mr. Harvey.

21               MS. PEREZ:    Well, like in other states, the code is

22   on the provisional ballot itself for the poll worker to check

23   the reason.

24               THE COURT:    All right.    Let me -- hold off on this

25   conversation because it all may be -- it might just not be the

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 24 of 124

                                                                               24

1    way it is done in Georgia for all I know.          So then we have a

2    whole other situation to be addressing.

3                MS. PEREZ:    Right.    So --

4                THE COURT:    I would -- I guess the thing -- I am

5    concerned that -- and it may be there is a different code,

6    there is something else.       But I am concerned about obviously

7    people -- it looks like you're just looking for somebody who is

8    not on the registration -- who is not registered at all versus

9    people who are just sent away because that precinct doesn't

10   have them on the list, which may be all that that precinct has.

11   And I'm not sure that it is a difference.

12               MS. PEREZ:    I fully agree that there are almost for

13   certain people that are in that circumstance that I would like

14   to cover.    I just don't know how workable that is, and we were

15   trying to come up with something reasonable.

16               THE COURT:    All right.    Well, I just don't know

17   because I don't know enough --

18               MS. PEREZ:    Well --

19               THE COURT:    -- about it to be able to say.          But I

20   will just -- I'm going to put a pin in it.          We don't need to

21   talk about it any longer.       We'll return to it.      But that is the

22   most frequent thing that we have heard to date was just

23   being -- the precinct has the list of its voters.           It is not

24   going to look for where you might be someplace else.

25               MS. PEREZ:    Your Honor, that is important.          And I

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 25 of 124

                                                                              25

1    think that also speaks to the scope of the problem.               Like by us

2    looking at provisional ballots, it is actually going to be an

3    underrepresentation of the problem because people are being

4    turned away.

5                THE COURT:    I got that.     I got that from what you

6    were saying, that it would be an underrepresentation.

7                You have got one of your colleagues standing up

8    behind you, which you can't see.

9                MS. BERSE:    Your Honor, if I may just for one moment

10   just add something that may when we get back to this help you

11   to put an exact pin in it.       It is our understanding that in

12   Georgia when someone votes by provisional ballot that the

13   polling officer has to check off the reason on the envelope.

14   And I just want to, you know, make sure when we're talking

15   about coding and then, you know, the defendants are going to

16   put up some evidence, those are the reasons -- that is the

17   information we would be looking for.

18               MS. PEREZ:    It is a segregatable and identifiable

19   category for at least that one.        That may be underinclusive,

20   but it is identifiable.

21               And then, Your Honor, I would note that an injunctive

22   relief would not be adverse to the public interest.               Obviously

23   I don't need to tell this Court that courts have repeatedly

24   held that protecting the fundamental right to vote is in the

25   public interest.      I would explain that eligible voters are at

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 26 of 124

                                                                            26

1    real risk in this instance through no fault of their own.

2    We're worried about voters that did everything right and were

3    subject to manipulation.

4                It would also bolster confidence in the system by

5    knowing that these provisional ballots were not effectively

6    empty placebos but were actually going to go through a process

7    where they got reasonable review.

8                Given the amount of widespread media reporting about

9    the security issue in the registration database, I think this

10   is a good time for the defendants to be able to make a strong

11   statement that they are using provisional ballots as the method

12   by which Congress intended it to, which was a fail-safe.

13               And I think halting the provisional balloting process

14   via an injunction for a very short period of time for a very

15   narrow class of groups cannot be -- it can be undone.             Right.

16   They can proceed, and we can still make it within the two-week

17   window.

18               THE COURT:    All right.    Thank you very much.

19               MS. PEREZ:    Thank you.

20               THE COURT:    And are there any -- are you anticipating

21   filing other affidavits, as well, or what I have is -- other

22   than the one that has not been filed yet as far as I know?

23               MS. PEREZ:    Ma'am, we are getting voter affidavits

24   rolling in.     We asked for folks with stories.        We asked for

25   poll observers in response to your order.          We would in a merit

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 27 of 124

                                                                             27

1    hearing be able to bring a bigger claim in terms of the risk

2    and the security.      But right now we think you have enough to

3    understand --

4                THE COURT:    So in your envisioning of things, I would

5    have a merits hearing when in this process?

6                MS. PEREZ:    In like three days, four days.          I mean,

7    part of it depends upon when we get the data from -- and what

8    it tells us.

9                MS. BERSE:    Your Honor, if I may just add one thing,

10   we do have two other declarants who told me on the phone that

11   they have signed the declarations.         There has been some issues

12   with them finding fax machines to get it to us on time.             We are

13   happy to submit those as soon as we do get them.

14               And if it is helpful for the Court in terms of the

15   timeline of Your Honor's consideration, I would be happy to

16   summarize what I understand is in them having seen the versions

17   that they were executing.

18               THE COURT:    Why don't you summarize them and tell me

19   who they are.

20               MS. BERSE:    Sure.   Your Honor, so we intend to file a

21   declaration from Dr. Suzanne Barrett.         That is B-, as in boy,

22   -A-R-R-E-T-T.     She is a retired psychologist who has lived in

23   Georgia since 1972.      She currently lives in Decatur.          She was a

24   poll monitor at the Stone Mountain polling place in Dekalb

25   County and was there --

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 28 of 124

                                                                       28

1                THE COURT:    Dekalb.

2                MS. BERSE:    -- all day on Election Day, in which

3    she -- what I understand will be in her declaration is that she

4    spoke with two individuals who received -- were told to vote by

5    provisional ballot.      One of those individuals told her that the

6    reason they were given a provisional ballot was because they

7    showed up and they were not -- they were told they were not on

8    the rolls.

9                She also saw a number of other people vote

10   provisional ballot but did not have an opportunity to speak

11   with them so doesn't know the reasons.

12               The other declarant is a woman, Ms. Jordan Barry, B-,

13   as in boy, -A-R-R-Y.      Ms. Barry is an intern at the

14   Joseph & Evelyn Lowery Institute where she focuses on civil

15   engagement.     As part of that work, she really focuses on

16   encouraging millennials to engage in the political process and

17   to get out and vote.

18               And what Ms. Barry's declaration will state is it

19   will explain, first, her own efforts to locate her information

20   on the My Voter Page in the Georgia voter registration

21   database.    She was frequently accessing it in the weeks leading

22   up to the election in order to become more familiar with the

23   database so she could help the millennials who she was

24   encouraging to vote.

25               Most of the times when she checked, her information

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 29 of 124

                                                                                 29

1    was there and she was listed as an active voter.           But she will

2    testify that at one point she checked again and her name was no

3    longer there.     She spoke with local election officials and was

4    told that they were able to find her by looking her up by her

5    address and did not have an explanation why she could not find

6    herself on the database by looking up her name.

7                She was able to ultimately vote.        She will also talk

8    about the time that she spent two days during early voting and

9    then one day on Election Day at two different polling places.

10   In total, she spoke with a couple dozen voters who showed up

11   and were told they had to vote provisional ballots.               And the

12   reasons that they were telling her that they were given had to

13   do with either not being found on the rolls or their gender was

14   listed differently from in the rolls as to what they presented.

15               So, Your Honor, we will continue to work with

16   Dr. Barrett and Ms. Barry to get those declarations.              They did

17   tell me they have executed them, and we'll file them as soon as

18   we are able to get them.

19               THE COURT:    All right.    Thank you.

20               MS. PEREZ:    And then if I may, Your Honor, this -- we

21   haven't seen the brief of the defendant.          But having been in

22   this line of work for a long time, I am expecting the Secretary

23   to maintain that they had no authority or control over what the

24   counties do with respect to provisional balloting.

25               I would respectfully submit that we are happy to

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 30 of 124

                                                                                30

1    brief this at length.      But that is on its face wrong.

2    Provisional balloting is a creature of federal law.               It was

3    created by federal law.       It was an amendment to the other

4    federal law that said that election -- the Secretaries of State

5    or each state needs to designate a chief election officer.                 And

6    Georgia's chief election officer is the Secretary of State.

7                They do have the authority in the area of provisional

8    balloting to be able to tell the counties these are the rules

9    by which you need to use, provided that they are not contrary

10   to state law.     And they aren't in this instance.        It is a

11   measure that neatly overlays to this.

12               It would not be practical to be able to ever come

13   into court and argue for a statewide resolution if every 169

14   counties needed to get involved in this.          And the fact that we

15   do have election contests and the fact that the Secretary of

16   State is a defendant I think is proof enough that he has the

17   authority to do this.      And, again, we're very, very happy to

18   brief this if this is something that is concerning the Court.

19               THE COURT:    Thank you.

20               MS. PEREZ:    Thank you.

21               MR. BELINFANTE:     Mr. Tyson will be calling the

22   witnesses and putting on the evidence.         Then we'll have

23   argument after that.

24               THE COURT:    All right.    Thank you very much.

25               MR. TYSON:    Thank you, Your Honor.      Bryan Tyson on

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 31 of 124

                                                                            31

1    behalf of Secretary Crittenden.        I would like to call

2    Mr. Harvey -- he is the Director of Elections for the Secretary

3    of State's office -- to the stand.

4                MS. BERSE:    Your Honor, would it be possible for us

5    to take maybe just a two-minute recess for us to read the

6    witness' affidavit before he testifies?

7                THE COURT:    Sure.   Mr. Harvey, why don't we get you

8    to sit down so you are not stranded here for a minute, and

9    we'll take the break for that purpose, or you can sit here and

10   just twiddle your thumbs, too.        That is fine.

11               MR. TYSON:    Thank you very much, Your Honor.

12               THE COURT:    Who is going to be your other witness?

13               MR. TYSON:    I'm sorry, Your Honor?

14               THE COURT:    Who is going to be your other witness so

15   somebody -- at least they can read that one as well.

16               MR. TYSON:    Yes, Your Honor.     The other witness will

17   be Merritt Beaver.      Mr. Beaver is the Chief Information Officer

18   for the Secretary of State's office.

19               Then we also have an additional affidavit for our

20   cybersecurity expert we would like to file under seal.            It

21   discusses the security measures related to the voter

22   registration database.       That is an out-of-town contractor, so

23   she is not able to be here.       But we have a declaration from her

24   as well.

25               THE COURT:    All right.    I see that Mr. Harvey's is

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 32 of 124

                                                                           32

1    roughly 14 pages.      Do you know -- how long is the other one?

2                MR. TYSON:    The other one is just maybe five or six

3    pages.    It is relatively short.      I think the bulk of

4    Mr. Harvey's is going to be reporting on the absentee ballots

5    by county that you had requested.

6                THE COURT:    Why don't we all just take a look for a

7    minute then.

8                MR. TYSON:    Certainly, Your Honor.

9                       (There was a brief pause in the proceedings.)

10               MS. BERSE:    Thank you, Your Honor.      We are ready

11   whenever the Court is.

12               COURTROOM DEPUTY CLERK:       Please stand and raise your

13   right hand.

14                      (Witness sworn)

15               COURTROOM DEPUTY CLERK:       Please have a seat.     Loudly

16   and clearly state your name and spell your name for the record.

17               THE WITNESS:     My name is Chris Harvey, C-H-R-I-S

18   H-A-R-V-E-Y.

19         Whereupon,

20                                CHRIS HARVEY,

21         after having been first duly sworn, testified as follows:

22                              DIRECT EXAMINATION

23   BY MR. TYSON:

24   Q.    Thank you, Mr. Harvey.      Can you also give your title for

25   the record?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 33 of 124

                                                                           33

1    A.    Yes.   I'm the Elections Director for the Georgia Secretary

2    of State's office.

3    Q.    Were you able to get much sleep this week?

4    A.    Not much.

5    Q.    Can you explain for the Judge your role as the Director of

6    Elections for the Secretary of State's office?

7    A.    As the Director of Elections, I coordinate -- I work with

8    the counties to make sure that elections occur legally, voter

9    registration is done legally, the voter registration database

10   is maintained, and basically all things to do with elections

11   and voter registration.

12   Q.    To begin, let's begin with provisional ballots as has been

13   a point of discussion already.        Can you explain to the Court

14   what the process is for provisional ballots in Georgia?

15   A.    Yes.   In Georgia if you show up to vote and have some type

16   of impediment that would keep you from voting, rather than turn

17   the voter away, the voter can be offered a provisional ballot.

18   There are several reasons why somebody might be offered a

19   provisional ballot, including not having proper photo ID,

20   having questions about citizenship, not being listed as a

21   registered voter, being out of precinct, having a judge order

22   extended hours for a polling place.         I believe those are the

23   reasons that would trigger a provisional ballot.

24   Q.    And so one of those reasons you gave was when polls are

25   held open late.     Can you explain what happens with that process

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 34 of 124

                                                                           34

1    for voting after 7:00?

2    A.    Yes, sir.    In Georgia, the polls are open from 7:00 A.M.

3    to 7:00 P.M.     If an event happens that delays voting at some

4    point, whether it is a poll opening late due to somebody not

5    getting there with a key or if it has to be evacuated for a

6    fire alarm or there is some type of error with equipment, some

7    kind of problem, then anybody can go to a superior court judge

8    and petition for the hours to be extended.          It happened several

9    times on Tuesday.

10   Q.    So it happened several times in this election in 2018?

11   A.    Yes, sir.

12   Q.    So any voters who voted after 7:00, how do they then vote

13   once the court extends the time?

14   A.    Any voter who voted after the -- during the extended hours

15   had to vote by provisional ballot.

16   Q.    So if voting hours were extended across -- in a number of

17   places across the state, would you expect to see an increase in

18   the number of provisional ballots that year?

19   A.    Yes, I would.

20   Q.    After a voter votes a provisional ballot, what is the

21   process that the local elections board goes through to handle

22   and process that provisional ballot?

23   A.    Once a voter votes a provisional ballot, the ballot outer

24   envelope is marked with a code that indicates why the voter is

25   voting it, the circumstances I mentioned before.           Then the

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 35 of 124

                                                                           35

1    election superintendent maintains custody of the provisional

2    ballots.    It is up to the county registrar to determine whether

3    or not the voter should have that ballot counted.

4          If it is an issue with somebody not being on the voter

5    registration list, the first thing the county would generally

6    do would be to check the voter registration database to see if

7    the person is registered.       If they find out that the person is

8    registered for whatever reason, they would instruct the

9    election superintendent to count the ballot.

10         They may find that the voter is registered in a different

11   county.    Perhaps they lived in a neighboring county and had

12   never transferred their voter registration.          If somebody is

13   voting out of precinct, they would look up and find out where

14   they are actually registered to vote and make sure that their

15   ballot got duplicated and the votes for which they were

16   eligible got counted.

17         If it was an ID issue, they would have until the close of

18   business on Friday after the election to come down and

19   produce -- either come down or send in photo ID to validate

20   their ballot.

21               THE COURT:    Where would they send it in?

22               THE WITNESS:     The county registrar's office.

23   Q.    (BY MR. TYSON)     And so after the county board of -- county

24   registrar goes through that process, when is the -- what is the

25   determination period for when provisional ballots have to be

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 36 of 124

                                                                            36

1    counted?

2    A.    By Friday.    By Friday after the election is the deadline

3    to determine the validity of provisional ballots.

4                 THE COURT:   Is that by 5:00 P.M., or is there a time

5    for that?

6                 THE WITNESS:    It just says Friday.     It doesn't give a

7    specific time.     Generally offices would stay open as late as

8    they needed to to make sure they handled all provisional

9    ballots.

10   Q.    (BY MR. TYSON)      Mr. Harvey, in preparation for this

11   hearing, did you and your office prepare a report on the number

12   of provisional ballots --

13   A.    Yes.

14   Q.    -- that are outstanding?

15                MR. TYSON:   If I may approach, Your Honor?

16                THE COURT:   Yes.

17   Q.    (BY MR. TYSON)      I'm going to hand you what we have marked

18   as Defendant's Exhibit 1.        I'll ask you if you can identify

19   that document for the Court.

20   A.    This is a list of provisional ballots by county.            We have

21   got three dates issued for 2018, 2016, and the 2014 general

22   elections listed by county.       We also have at the end active

23   registered voters, turnout, ballots cast, and some additional

24   information.

25   Q.    Mr. Harvey, what did your office have to go through to

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 37 of 124

                                                                             37

1    assemble this document?

2    A.    For this document for the 2018 election, we had to poll

3    each county.     We had to ask each county to provide us their

4    number of provisional ballots, which is what we did in the

5    previous years.     Although we already had that information from

6    previous years.     So we just had to recall 2016 and 2014.

7          But one of the first things we did Wednesday morning was

8    gather this -- gather these numbers from each county.

9    Q.    And this is not information the Secretary of State's

10   office would have through any sort of automatic system?           You

11   would have to contact each county?

12   A.    That is correct.

13                      (There was a brief pause in the proceedings.)

14   Q.    (BY MR. TYSON)     So, Mr. Harvey, if you could go to the

15   last page of Defendant's Exhibit 1.         What is the current total

16   number of provisional ballots outstanding for the 2018

17   election?

18   A.    Well, the total number that were -- that were issued is

19   21,190.

20   Q.    And the number at the bottom there, the percentage of the

21   ballots cast, is that out of the total number of ballots cast?

22   21,190 into 3.9 million approximately?

23   A.    Yes, sir.

24   Q.    And are the numbers to the other columns the total number

25   of provisionals for 2016 and 2014?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 38 of 124

                                                                          38

1    A.    Yes, sir, they are.

2    Q.    And those percentages are also indicated there?

3    A.    Yes.

4                 MR. TYSON:   Your Honor, we would tender Defendant's

5    Exhibit 1.

6                 THE COURT:   Any objections?

7                 MS. BERSE:   No, Your Honor.

8                 THE COURT:   Exhibit 1 is admitted.

9                 Is this the only copy for the Court?        I just want --

10   do you have one for the -- you might give for the record so I

11   could mark this one up if I end up having to?           Thank you.

12                MR. TYSON:   Thank you, Your Honor.

13   Q.    (BY MR. TYSON)      Mr. Harvey, let's talk next about

14   Georgia's voter registration databases.

15         In your role as the Director of Elections, do you work

16   with the computer systems used by the Secretary's office for

17   voter registration?

18   A.    Yes, I do.

19   Q.    And what are those computer systems?

20   A.    The primary computer system for the voter registration

21   database is called eNet.

22   Q.    Is that -- is there also a system called the My Voter

23   Page?

24   A.    That is a -- yes, there is.       That is a separate

25   application that voters have to access their voting

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 39 of 124

                                                                             39

1    information.

2    Q.    So let's start with the eNet system.         You regularly

3    interact with the eNet system in your role?

4    A.    I do.

5    Q.    Can you start by explaining to the Court what is included

6    in the eNet system for the State of Georgia?

7    A.    The eNet system is the total list of registered voters in

8    Georgia.    It includes their residence information, their

9    biographical information, their PII.         It also includes their

10   districting information, House, Senate, Congress.           All that

11   information.     It includes their voting history.        It includes

12   audits that have been made -- changes that have been made to

13   their voter registration.       And it shows -- as I mentioned, in

14   the history, it shows in what elections they participated.

15               THE COURT:    So when you say voting history, that is

16   what elections they have participated in?

17               THE WITNESS:     That is correct.

18               THE COURT:    Does it indicate whether they asked for a

19   Democratic or Republican ballot?

20               THE WITNESS:     For primaries it does, yes, ma'am.        It

21   also indicates how they voted, if they voted by absentee, if

22   they voted provisionally, or if they voted in person, et

23   cetera.

24   Q.    (BY MR. TYSON)     Does eNet ever interact with the DRE

25   machines that are used for voting?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 40 of 124

                                                                              40

1    A.    It does not.

2    Q.    What do you have to do as a user to log in to eNet?

3    A.    In order to log in to eNet, first you have to have an

4    account created.      That is created by -- in our office by our

5    office administrator.      In a county, the county administrator

6    would create the accounts.       You are assigned a user name and

7    password.    And you would then go in and personalize your user

8    name and password.      And after you did that, you would be

9    eligible to log in at various levels.

10   Q.    And what kind of security features accompany or are

11   included with eNet?

12   A.    There's two-factor authentication, which requires somebody

13   logging in beyond the user name and password to verify through

14   a second source, usually through a text message or an email

15   which provides a code, which you then authenticate.               You have

16   changing passwords.      You have automatic logout if there is lack

17   of activity.     You have anti-brute force protection, which

18   disables the account if more than five incorrect attempts are

19   made.

20         You would have what are called odd hour alerts.             Where if

21   somebody is accessing the system at nonbusiness hours, it sends

22   an alert to our office and to the county administrator.              I

23   think that is -- that is most of the security.

24   Q.    Are there levels of access on eNet?

25   A.    There are, yes.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 41 of 124

                                                                          41

1    Q.    And so what are some examples of some of those levels?

2    A.    You have a super state user level, which would be a very

3    high level, my level, and some of the people in our office,

4    which can do pretty much anything in eNet.          You have a county

5    administrative level, which a county election director or

6    county registrar would generally have where you could pretty

7    much do anything within your county but you would be limited to

8    within the county.      And then you have a mid level that could do

9    some things, and then you would have a lower level, which is

10   essentially just entry only.

11   Q.    So if you logged in and looked up a voter on eNet, you

12   have described some of the information that would be displayed.

13   Is there an audit trail or an audit log associated with the

14   voter's record?

15   A.    There is for every voter.

16   Q.    What does that audit trail or audit log include?

17   A.    It includes whatever was done, whether it is a transfer,

18   whether it is somebody updating their address, whether it is

19   somebody changing their name.        It shows the date and time it

20   was done.    And it also shows who did it, which user or what --

21   what system was used to change -- make the change.

22   Q.    So can you explain to the Court then what the difference

23   between the eNet system and the My Voter Page systems are?

24   A.    The My Voter Page, MVP, is an application that a voter can

25   access -- anybody can access.        And they would put in their

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 42 of 124

                                                                              42

1    first initial, their last name, their county of registration,

2    and their date of birth.       And it would populate a screen that

3    would show their name, the address where they are registered.

4    It would show their polling place.         It would show their

5    assigned districts, like I say, Congress, State House, State

6    Senate.    It would show their polling place where they are

7    supposed to vote.      You could access sample ballots.           You could

8    check the status of your absentee ballot.          You could see who

9    your elected representatives are.         It is sort of a

10   one-stop-shop to check your voter registration.

11   Q.    To your knowledge, is there any direct connection between

12   the My Voter Page system and the eNet system?

13   A.    There is not.

14   Q.    Are you familiar with what leads --

15               THE COURT:    So is the data though that is in the --

16   entered in the eNet system -- is it used to populate the My

17   Voter Page --

18               THE WITNESS:     It is.

19               THE COURT:    -- application?

20               THE WITNESS:     Yes, ma'am.

21               THE COURT:    So there is an interface in that way?

22               THE WITNESS:     There is a reflection of the data from

23   eNet on to the My Voter Page.

24               THE COURT:    So it is drawn up from some sort of

25   database in eNet?      Would that be fair to say?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 43 of 124

                                                                        43

1                THE WITNESS:     Mr. Beaver could probably explain it a

2    lot better than I could.

3                THE COURT:    That is fine.     Thank you.

4                THE WITNESS:     There is certainly a relationship.

5                THE COURT:    All right.    Thank you.

6    Q.    (BY MR. TYSON)     Mr. Harvey, are you familiar with what

7    leads to a runoff in the State of Georgia?

8    A.    Yes, I am.

9    Q.    And what is that?

10   A.    A runoff is triggered when no candidate receives

11   50 percent or -- I'm sorry -- a majority of the votes cast in

12   the election.

13   Q.    Have you reviewed the current vote counts for the

14   governor's race in Georgia right now?

15   A.    Yes, I have.

16   Q.    And are those totals currently sufficient for there to be

17   a runoff in that race?

18   A.    No, they are not.

19   Q.    Has your office prepared a summary of the current counts

20   in the governor's race?

21   A.    We have.

22               THE COURT:    Thank you.

23   Q.    (BY MR. TYSON)     I'm handing you what has been marked as

24   Defendant's Exhibit 2.       Can you describe this document for the

25   Court?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 44 of 124

                                                                         44

1    A.    This is current vote totals as of a little bit earlier

2    this afternoon showing us Brian Kemp, Stacey Abrams, and Ted

3    Metz with their vote totals, their relative percentages, and

4    then in the second column vote totals needed for runoff.

5          And you see Mr. Kemp's current numbers.         And then the --

6    to the right on the third column is the number of votes that

7    would be needed by Ms. Abrams to bring Brian Kemp's numbers

8    down to the point where a runoff would be triggered.

9    Q.    And that number is approximately 25,000 votes that would

10   be needed to trigger a runoff?

11   A.    At the time we created this, it was 25,628.

12   Q.    And there are currently -- I believe Defendant's Exhibit 1

13   showed there were a little bit over 21,000 provisional ballots

14   outstanding?

15   A.    That is correct.

16   Q.    So if all the provisional votes that are currently

17   outstanding were counted and all went to Ms. Abrams, is the

18   difference -- would that change whether there is going to be a

19   runoff in Georgia or not?

20   A.    It would not.

21               THE COURT:    Does that consider absentee -- that all

22   absentee ballots have been counted and that all -- assuming

23   that you have actually gotten all of the veterans -- not

24   veterans -- but the -- anyone in the armed services votes?

25               THE WITNESS:     We believe we have got all the absentee

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 45 of 124

                                                                              45

1    ballots counted now.      It does not include what you would call

2    the overseas ballots, which would be -- which many of them have

3    returned.    I think realistically we would be talking about a

4    pretty small number from now until then.          Maybe -- maybe low

5    hundreds.

6                But to answer your question, it does not.             There is a

7    small variation.

8                THE COURT:    What typically -- tell me where those --

9    I know that Judge Jones knows this inside and out.            But where

10   do those -- are they sent back to the state or to the

11   counties -- those --

12               THE WITNESS:     The overseas ones?

13               THE COURT:    The overseas ones.

14               THE WITNESS:     They are supposed to be sent back to

15   the county registrar.      I have gotten a couple of them mailed to

16   me this week, which I then immediately transferred to the

17   counties.

18               THE COURT:    And in an off year such as 2014, what

19   was -- what was the total number?

20               THE WITNESS:     I don't have the data for 2014.         I can

21   tell you --

22               THE COURT:    What about in 2016, which is obviously --

23               THE WITNESS:     I can tell you for 2018 approximately

24   how many we sent out.      Because in Georgia when we send out

25   the -- we have to send the UOCAVA ballots at 45 days.              When we

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 46 of 124

                                                                         46

1    sent them out, there were approximately 1000 that were sent out

2    to voters.

3                Now, there have been again a small number more that

4    have been maybe requested since then.         But I think we're

5    talking about a relatively modest number.          But I don't have the

6    exact number.

7    Q.    (BY MR. TYSON)     Mr. Harvey, how many county registrars are

8    under your supervision?

9    A.    None.

10   Q.    How many county election superintendents report to you?

11   A.    None of them.

12   Q.    It was referenced earlier that there were varying numbers

13   of provisional ballots in the past.         Do you recall one of the

14   attorneys arguing about or explaining that from one of the

15   declarations?

16   A.    I'm sorry.    Could you repeat the question.

17   Q.    I'm sorry.    There were numbers thrown out earlier from

18   some of the declarations about 7600 provisional ballots in past

19   years.

20         Are those numbers -- do you know the source of those

21   numbers or how that would square with the analysis that your

22   office performed?

23   A.    I don't think I know specifically where that would have

24   come from.     These are the best numbers we have from our system.

25   Q.    Mr. Harvey, if you could now maybe just walk us through

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 47 of 124

                                                                           47

1    where we are in the process.        The election has taken place.     We

2    are through the absentee balloting period.          We're now into the

3    counting and certification processes.

4          Can you explain to the Court what the local elections

5    officials are doing right now in preparation for certification?

6    A.    Well, they are -- at this point they have completed their

7    election date ballots with the memory cards from the DREs.            And

8    every county we believe has completed tabulating their

9    absentee -- scanning and tabulating their absentee ballots.

10         At this point they are generally working on their

11   provisional ballots.      They are going through the process of

12   trying to determine whatever the issue was or in some cases

13   maybe simply waiting for the voter to come.

14         If a county only had, say, a small number of provisional

15   ballots for three people who didn't provide ID, they are simply

16   waiting until the close of business Friday to see if that

17   person shows up.      If they show up and provide ID, they count

18   the ballot.     If they don't, it doesn't get counted.

19         So in the counties where you have a lot of provisional

20   ballots, they are actively working on them.          They are doing

21   research trying to find out on a registration issue, for

22   example, if the person is registered.

23         In some cases, the counties have completed the process

24   completely and are not doing anything.         It varies widely.

25   Q.    Would a county registrar ever use the MVP system in

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 48 of 124

                                                                             48

1    determining whether a provisional ballot should be counted?

2    A.    No, they wouldn't.

3    Q.    What system would they use?

4    A.    They would use eNet.

5    Q.    There was some discussion earlier about certification.

6    When is the deadline for county certification?

7    A.    In this year, it is on Tuesday -- this coming Tuesday.

8    Normally it would be the Monday after the election.               But

9    because of Veterans Day, it is moved to Tuesday.

10   Q.    And when does the Secretary of State certify the statewide

11   totals after county certification is complete?

12   A.    We have until the following Tuesday.         But in elections

13   where there are runoffs, we like to do it as soon as possible.

14   Q.    And historically how soon has as soon as possible been?

15   A.    The next day is optimal assuming we can get everything in.

16   Q.    Do you anticipate there being statewide runoffs in any

17   elections in 2018?

18   A.    Yes, we do.

19   Q.    And do you recall what those elections would be?

20   A.    One is for Secretary of State we believe.          The other is

21   for a Public Service Commission seat, which would be statewide.

22   Q.    And when can absentee ballots begin going out for the

23   December 4 runoff?

24   A.    The law requires absentee ballots to go out for a runoff

25   as soon as possible.      Before ballots could go out, you have to

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 49 of 124

                                                                           49

1    have a certified election so you knew definitely who the

2    candidates were.

3    Q.    And so what would happen if there was a delay in

4    certification from next Wednesday through the date that is in

5    the statute?

6    A.    Well, it would just take that much more time for the

7    counties to get ready.       It would take longer to create the

8    databases, which are then given to counties.          The counties

9    would have to proof the databases.         Once they were satisfied

10   with them, they would have to send them to the printer, get the

11   paper ballots back, and then turn around and get them out to

12   the voters.

13         So when you are talking about a four-week runoff period,

14   every day is important.

15   Q.    Are there other things that happen after certification

16   timelines that are also relevant beyond absentee ballots?

17   A.    Yes.   The certification is the trigger for election --

18   both election contests and recount requests.

19   Q.    So if there is a delay in certification, will there be a

20   delay in getting absentee ballots out?

21   A.    Yes, there will be.

22   Q.    There was some testimony earlier about what information

23   was contained in the ExpressPoll when someone shows up at a

24   precinct.

25         What information is contained in the ExpressPoll check-in

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 50 of 124

                                                                           50

1    machines at each precinct?       Is it limited to that precinct, or

2    is it a statewide list?

3    A.     It is statewide.    It has each voter, their name, their

4    address.    I believe it has their date of birth.

5    Q.     So if a voter was on the registration list and showed up

6    at a precinct, would the election official be able to direct

7    them to the correct precinct if they showed up at the wrong

8    one?

9    A.     They should, yes.

10               THE COURT:    Would it be fair to say that if the voter

11   had to get to work that he or she might not be able to go to a

12   different precinct, particularly if there were delays in the

13   voting?    You don't get up to the station until you are --

14   typically until you are almost about to get a card?

15               THE WITNESS:     Right.   No.   I understand.     That could

16   happen.    In that case, the practice is if the voter essentially

17   declares that they want a provisional ballot they receive a

18   provisional ballot at that point.

19               Does that answer your question?

20               THE COURT:    Yes.

21               So some of the people -- some of the provisional

22   ballots may be people who are in that circumstance?

23               THE WITNESS:     That would be out of precinct.

24               THE COURT:    Right.    And then is there a code for out

25   of precinct?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 51 of 124

                                                                           51

1                THE WITNESS:     Yes, ma'am.

2                THE COURT:    And are those routinely then you get to

3    vote for anyone who -- if you vote in that precinct, obviously

4    your votes aren't counted if you have a different

5    representative.     But any statewide officers, you would be --

6    your vote would count?

7                THE WITNESS:     What they do is they duplicate your

8    ballot.    They duplicate it down to the point where you have a

9    common thing.     As soon as you go below the level -- like I say,

10   county commissioner or city commissioner, you live in a

11   different area, it would stop there.         They would stop

12   duplicating votes.

13               But yeah.    In this case for any statewide or federal

14   office, it would -- they would duplicate that.

15   Q.    (BY MR. TYSON)     Mr. Harvey, I wanted to clear up one thing

16   that I thought may not be quite clear.

17         If there is a delay in certification from -- the statewide

18   certification from, let's say, next Wednesday through the date

19   that plaintiff's counsel has proposed next Tuesday, will that

20   also mean there is a delay in being able to get early voting

21   started and other processes started for voters?

22   A.    If there is a delay, advanced voting -- it generally will

23   take place the week before a runoff.         Anything that shortens

24   that window is more difficult.        The database will be created.

25   It would be another burden on the county to make them -- they

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 52 of 124

                                                                            52

1    have got to do logic inaccuracy testing on their machines.

2    They have to set up the database.         They have to set up their

3    DREs.    It would put an extra burden on them if that were the

4    case.

5                MR. TYSON:    Your Honor, I believe I failed to

6    exhibit -- to tender Exhibit 2 into evidence.

7                THE COURT:    All right.    Are there any objections to

8    the introduction?

9                MS. PEREZ:    No.

10               THE COURT:    It is admitted.

11               MR. TYSON:    I have no further questions.

12                              CROSS-EXAMINATION

13   BY MS. PEREZ:

14   Q.    Good afternoon, sir.

15   A.    Good afternoon.

16   Q.    I'm just going to ask a few questions of you if --

17               THE COURT:    Can you walk a little bit -- walk back

18   from the mic?

19               MS. PEREZ:    Sorry.    Better?

20               THE COURT:    That is better.     Thank you.

21   Q.    (BY MS. PEREZ)     Can you go through the codes that a poll

22   worker or voter might see on the provisional ballot envelope?

23   A.    Yes, ma'am.     If somebody has difficulty or is not showing

24   up on the voter registration database, it would be PR.            So

25   provisional registration.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 53 of 124

                                                                            53

1    Q.     And what are the other codes on the provisional ballot?

2    A.     It would be EH for extended hours.        And the Court -- I

3    think I mentioned before, OOP would be out of precinct.

4    Citizenship could also be marked.         I believe that is CZ.   Let's

5    see.   ID -- PI would be if somebody didn't have photographic

6    ID.

7    Q.     Do you have any others?

8    A.     Off the top -- I believe that is it --

9    Q.     Okay.

10   A.     -- to the best of my recollection.

11   Q.     And how are these codes used to sort?

12   A.     They are -- well, you create a list of provisional voters.

13   You indicate what the code is on the list.          And that is what

14   gives the registrar, you know, the information they need to

15   verify or what the problem is.        Because obviously the

16   provisional ballot means there is a problem.          Something is not

17   right.

18   Q.     So it would be possible for a canvassing board to be able

19   to segregate the ones that got PR?

20   A.     Absolutely.

21   Q.     Okay.   If a voter showed up and was told that their name

22   was not found on the rolls, would that mean that their name was

23   not in the system generally or just that they would be in the

24   wrong precinct?

25   A.     It could be a couple of things.       You could have -- two

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 54 of 124

                                                                           54

1    scenarios come to mind immediately.         One, it could be poll

2    worker error.     They look up the wrong person, or they just make

3    a mistake.

4          Secondly, they could be on the supplemental list of

5    voters.    When you have the voter registration deadline

6    approximately 30 days before the election, you have people

7    coming in registering.       They actually pull the list of voters

8    before the election.      But if counties are continuing to process

9    late registrants, they don't get into the ExpressPoll.

10         So any that are held over is on a supplemental list of

11   voters, which is a paper list.        So if somebody shows up and

12   they are not at the polls -- I'm sorry -- they are not on the

13   ExpressPoll, it could be that the poll worker made a mistake.

14         If that is not the case, they could check the supplemental

15   list and say, oh, here you are in the supplemental list.            You

16   must have registered.      At that point, you would be able to vote

17   just like anybody else.       You wouldn't need to vote on a

18   provisional ballot.

19         But if none of that is the case, then you would -- every

20   ExpressPoll contains the entire state file.          So you could

21   look -- expand beyond the precinct, beyond the county to the

22   state, and maybe find that the voter is registered in Savannah

23   instead of Atlanta because they didn't update their

24   registration.     Or if you can't find them at all, you would say

25   you would have to vote a provisional ballot.          That would be a

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 55 of 124

                                                                           55

1    PR ballot.

2                THE COURT:    Do you have any information that, in

3    fact, all of the people -- I realize they may get some pay --

4    but basically quasi volunteers for working as poll workers

5    actually -- when there is a long line actually would do that?

6    Go through that whole hunting process if they don't find you?

7                THE WITNESS:     Well, it is not that complicated.       In

8    counties, they scan driver's licenses.         Driver's license is far

9    and away the most common way to find it.          So in many, many

10   cases, they would scan the license, which would bring up the

11   voter.    They verify that it is the right voter, and that takes

12   care of it.

13               But they could -- if for some reason they didn't have

14   a scanner, they would just type it in.         And if they don't find

15   it in the precinct, they essentially just hit another button

16   and expand, expand to county and then expand to state.

17               It would do that.     It is not a terribly long process.

18   But it is also not impossible for, you know, some of these

19   quasi volunteers to make a mistake.

20   Q.    (BY MS. PEREZ)     If I may, in the last few days, the

21   Secretary's office issued a press release arguing or alleging

22   that the Democratic party tried to hack a system.

23         Was it the eNet system or the My Voter system that was the

24   subject of that allegation?

25               MR. TYSON:    Your Honor, I would object that that is

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 56 of 124

                                                                                 56

1    beyond the scope of the direct testimony.          There was no

2    testimony about any hacks.

3                MS. PEREZ:    I am merely trying to ascertain the

4    differences between the two systems.         And they made it a point

5    of saying that My Voter Page was one system and the eNet is

6    another system.     I'm just trying to figure out which one was

7    the subject of the allegations.

8                THE COURT:    I think that is -- all right.           You may

9    proceed.

10   A.    I'm sorry.    Can you ask the question again?

11   Q.    (BY MS. PEREZ)     Sure.   When the press release was issued

12   accusing the Democratic party of trying to hack one of the

13   voter registration systems, was it eNet or MVP or the My Voter

14   Page that was at issue?

15   A.    I'm not sure which one of the two.

16   Q.    And the eNet database, as I read your affidavit, is

17   frequently used to determine -- as one of the factors that

18   could be used to determine whether or not a provisional ballot

19   should be counted; is that correct?

20   A.    That would be the primary way you would use on a PR

21   ballot.

22   Q.    Right.    So if the eNet system had been hacked and

23   incorrectly said that somebody had died or somebody had

24   registered outside of the registration process and a county

25   consulted that, their first inclination would be that there was

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 57 of 124

                                                                            57

1    a problem with the voter's registration; is that correct?           They

2    would need additional information or additional reason to go to

3    the paper files?

4    A.    It sort of depends on what the circumstances are.           If it

5    said that somebody had died, for example -- if that was the

6    record that somebody had died, I think that would generally

7    trigger somebody to ask some additional questions or do some

8    additional research.

9    Q.    What about if the database had said that someone had

10   registered out of time?

11   A.    Registered beyond the deadline you mean?

12   Q.    Yes.

13   A.    That would be something that could then be considered by

14   the registrar to say, hey, this person is not eligible.

15   Q.    Okay.    Do you know what EAVS is?

16   A.    Yes, ma'am.

17   Q.    Can you please describe it for the Court?

18   A.    It is -- the EAVS report is a very comprehensive report

19   that is done by the Elections Assistance Commission that

20   basically takes a lot of data from each state in terms of

21   absentee ballots, turnout, registered voters, population.           It

22   is kind of a snapshot of elections in a year.           It has to be

23   done in years with federal elections.

24   Q.    And does Georgia contribute information to EAVS?

25   A.    We do.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 58 of 124

                                                                            58

1    Q.    And how would you explain the difference in the number of

2    provisional ballots submitted to EAVS versus the testimony and

3    numbers that you provided today?

4                 MR. TYSON:   Your Honor, I'll object.       I don't think

5    there is a foundation for what the number from EAVS is in

6    evidence at any point that I'm aware of.

7    Q.    (BY MS. PEREZ)      I will rephrase and ask:      What are the

8    various ways in which provisional ballots might be counted and

9    corrected?     So when you are coming up with your numbers, what

10   are the potential discrepancies?

11   A.    I don't understand.      Could you ask it again.

12   Q.    Yes.    Is there more than one source of information for how

13   one gets the number of provisional ballots that were cast?

14   Does the Secretary have its own list?         Are you entirely

15   dependent on the county reporting?

16   A.    Yeah.    Yes, ma'am.    We're -- the counties report

17   provisional ballots back to our office in terms of the numbers.

18   Q.    And who submits the information to EAVS?          Is it the county

19   directly?     Or is it the State?

20   A.    No.    It is the State.

21   Q.    Okay.    Have you seen my -- were you able to see the

22   declaration of Kevin Morris?

23   A.    No, ma'am.

24                MS. PEREZ:   May I?

25                THE COURT:   Yes.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 59 of 124

                                                                             59

1                Let me just ask you a preliminary question.           There is

2    data on the Secretary of State's website about -- about the

3    election cycle like going from 2014 that reflects total number

4    of votes by -- that you can sort.         And you can sort it by,

5    among other things, provisional ballots.

6                Is that the EAVS report that is posted on the

7    Secretary of State's office or do you -- website, or is that

8    some -- or do you know?       Because I didn't see that 12,000

9    figure when I looked just to try to understand the ball park we

10   were dealing with here myself.

11               THE WITNESS:     I don't believe so, ma'am, is the

12   answer.    The EAVS report is pulled essentially out of eNet and

13   provided to the EAC.

14               THE COURT:    All right.    Go ahead.    I'm sorry.    I

15   interrupted you.

16   Q.    (BY MS. PEREZ)     Part of what I'm trying to understand --

17   and I don't want to belabor it because I actually don't think

18   it matters that much.      But we -- Mr. Morris reviewed the

19   Georgia Secretary of State's data on provisional ballots.              The

20   spreadsheet that was available on the website had different

21   numbers.    And the numbers that we're seeing today now match the

22   EAC data.

23         So he was able to pull a spreadsheet that looked like

24   9000, 6000, and 7600.      And I don't think it matters that much.

25   But what I do want to be able to figure out is what are the --

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 60 of 124

                                                                         60

1    how do we know with any sort of reliability what is the number

2    of provisional ballots?

3                THE COURT:    Do you have an objection?

4                MR. TYSON:    Your Honor, with Ms. Perez's permission,

5    I think I'm able to ask one question that may clear this up.

6                Mr. Harvey, is there a difference between the total

7    number of provisional ballots submitted and the total number of

8    provisional ballots that were actually counted in the election?

9                THE WITNESS:     As opposed to cast by the voters and

10   then accepted?

11               MR. TYSON:    I think that is the distinction.

12   Q.    (BY MS. PEREZ)     Is that the distinction?

13   A.    Yes, that would be a different number.

14   Q.    So that helps a lot.      You mentioned earlier that --

15               THE COURT:    I'm sorry.    It doesn't help me very much.

16               So are you saying that the total number here in

17   exhibit -- that is listed in Exhibit 1 that the defendant has

18   submitted is the total number that were cast versus the total

19   number that were actually counted; is that right?

20               THE WITNESS:     Yes, ma'am.

21               MR. TYSON:    Yes, Your Honor.

22               THE COURT:    Okay.

23   Q.    (BY MS. PEREZ)     So high percentages are --

24               THE COURT:    So when it said total provisional ballots

25   in 2014, which was 12,151, that is the total number of ballots

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 61 of 124

                                                                           61

1    that were cast but not counted?

2                THE WITNESS:     Correct.

3                THE COURT:    On your web page, you might have -- you

4    more likely put what was actually counted?          It is a smaller

5    number.

6                THE WITNESS:     Yeah.   I haven't looked at that

7    specifically.     But that certainly sounds right.

8    Q.    (BY MS. PEREZ)     So all this to say:      Is it true to say

9    that -- let me ask it another way.

10         What would you estimate would be the rate of provisional

11   ballots that are ultimately counted --

12   A.    I think it is roughly just based on -- I have not analyzed

13   it.   I think it is roughly about 50 percent.

14   Q.    So about 50 percent of them.        Okay.

15         You were able to get the data or it was -- you testified

16   that this data in this particular exhibit was not one that was

17   readymade?     You actually had to call the counties and get the

18   information from them; is that correct?

19   A.    For 2018.

20   Q.    For 2018?

21   A.    Yes, ma'am.

22   Q.    And they complied with that request?

23   A.    Yes, ma'am.

24   Q.    Okay.    You were able to put together this information in

25   pretty short order?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 62 of 124

                                                                                62

1    A.    I think it took about a day, day and a half.

2    Q.    Okay.    Prior to -- let me ask one last question on this.

3    It is not your testimony today, is it, that there's not a

4    statistically significant difference between the number of

5    ballots cast in 2018 and the others; is that correct?

6                MR. TYSON:    Your Honor, I'll object to that.         It

7    calls for expert testimony.

8                MS. PEREZ:    I'm clarifying that that is not his

9    testimony.

10   Q.    (BY MS. PEREZ)     It is not your testimony today that

11   there's no statistic -- you are not opining on whether or not

12   there is a statistically significant difference between the

13   number of ballots that were cast in 2018 and the other years?

14   A.    I am not -- I'm not sure what statistically significant

15   would be.

16   Q.    Prior to November 3rd, had anybody raised any concerns

17   about the security of Georgia's eNet?

18   A.    November 3rd?

19   Q.    Of 2018.

20   A.    2018.    Was that -- help me.     What day was that?        Was it

21   Friday, Saturday?

22   Q.    Saturday.    I'm talking about like in 2015 and 2016.

23   A.    You know, there have always been -- you know, since 2016

24   the EAC, Department of Homeland Security has always raised

25   issues about cybersecurity for elections both the voter

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 63 of 124

                                                                                 63

1    registration system.      We get regular updates from law

2    enforcement and Homeland Security about possible issues, about

3    possible things we need to be aware of for election security.

4          So to the extent that we regularly get alerts and concerns

5    about various things -- it may not be specific to us in

6    Georgia, but it affects the voting registration system in

7    general -- that has been happening very regularly since about

8    2016.

9          There -- as far as security of eNet, I'm not aware of any

10   specific issues that -- specific allegations that have been

11   brought about with that.       I know that in the litigation that

12   the Judge mentioned previously there are talks about security.

13         So I guess I want to be careful to say that nobody has

14   ever said anything about any system being insecure.               It is a

15   regular concern of ours.       People call my office regularly and

16   ask is the voting system secure.        So -- but I don't consider

17   that an alert about that.

18   Q.    Okay.    Mr. Lamb did not inform you that there was some

19   vulnerabilities?

20   A.    Not with eNet.     That was a different system.       That was a

21   system at Kennesaw State University.

22   Q.    Did DHS encourage Georgia to take measures to harden eNet?

23   A.    I don't -- I'm not aware of any specific measures to take

24   to harden eNet.     But, again, maybe Mr. Beaver would be better

25   able to testify.      He handles the cybersecurity system.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 64 of 124

                                                                           64

1    Q.    Did Georgia accept DHS money and help to harden eNet?

2    A.    Georgia accepted DHS assistance.

3    Q.    Can you describe that assistance?

4    A.    Mr. Beaver could -- I'm sorry -- could explain it better

5    than I could.

6    Q.    Okay.    What are some of the reasons why polling places

7    would be open longer?

8    A.    As I mentioned before, it could be that they opened late.

9    It is not unusual that the custodian of the church, for

10   example, that is opening it shows up an hour late.            They forget

11   that it is Election Day.       And so it is an hour late opening,

12   and they extend it by an hour.

13         There could be a fire alarm.        During advanced voting --

14   the last week of advanced voting up in north Georgia, there was

15   a storm that came through and there were tornado warnings and

16   they had to evacuate the polling places for half an hour.

17         Any of those things that really cause a significant break

18   in voting could cause -- could be the basis for extending

19   hours.

20   Q.    When a voter believes that they are on the rolls and they

21   show up and try to present themselves and a poll worker

22   indicates that they are not on the rolls, is that faster or

23   typical of what it takes to usually process the average voter?

24   Does the exchange take more time or less or equal as if the

25   voter actually was on the roll?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 65 of 124

                                                                          65

1    A.    It probably takes a slightly longer time.

2    Q.    If the voter is upset, might it take even longer than

3    that?

4    A.    It might.    Although usually if it is -- if it turns into a

5    situation like that, a poll manager would come over and would

6    kind of move them to the side and work with them so that other

7    people can continue voting.

8    Q.    And if there were numerous voters who found themselves

9    unregistered and believe that that was wrongful, might it have

10   a cumulative effect?

11   A.    Anything -- anything could happen, I suppose.

12   Q.    I love election administrators.        And one of the things

13   that always impresses me is their ability to do a tremendous

14   job under tight timelines and scarce resources.

15         Do you believe that your local election administrators if

16   given an order of the Court would figure out a way to abide by

17   a court ruling?

18   A.    You know, I believe that the election officials would

19   absolutely do their absolute best to obey any judge's order or

20   any court order for any circumstance.

21               MS. PEREZ:    Okay.   Thank you.

22                             REDIRECT EXAMINATION

23   BY MR. TYSON:

24   Q.    I apologize, Mr. Harvey.       Just a couple of brief

25   follow-ups.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 66 of 124

                                                                              66

1          Ms. Perez asked you about the codes that appear on

2    provisional ballots.      Do you have a central database of those

3    codes right now?

4    A.    Essential database of the codes?

5    Q.    Or some central collection of those codes.

6    A.    The State Election Board rules would have the codes.

7    Q.    I apologize.     So the individual ballots, the 21,000

8    provisional ballots that are out, does the Secretary of State's

9    office have the codes that go with each one of those?

10   A.    So do we have it broken down by code?

11   Q.    Correct.

12   A.    We do not.    No, sir.

13   Q.    Who has that information right now?

14   A.    Each county would have their own information.

15   Q.    Just to clarify, I think there was a little confusion

16   earlier that the ExpressPoll check-in machines show the entire

17   statewide registration?       Is that your testimony?

18   A.    They contain the entire statewide registration.             They are

19   set up to normally search the precinct.          Then they can be

20   expanded out.     Because it keeps the process -- it is much more

21   efficient to search a precinct rather than the whole county

22   versus the whole state.

23   Q.    Ms. Perez asked you about registrars using the eNet system

24   to determine if someone is a properly registered voter.             Is

25   that the only way that registrars make that determination or

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 67 of 124

                                                                            67

1    are there other methods?

2    A.    They can use other methods, as well.         That would be the

3    primary method.

4    Q.    What are some other methods they would use?

5    A.    They could use information from the Department of Driver

6    Services.    If the voter said, for example, that they had --

7    they had registered to vote when they got their driver's

8    license two months ago, they could check with the Department of

9    Driver Services.      And they would actually be able to show the

10   documentation that the voter checked or signed saying I want to

11   register to vote.

12         And in that case, that would give the registrar an

13   indication that, hey, this person did attempt to register to

14   vote.    Don't know what happened -- how it didn't get updated.

15   But yes, they would be -- in that case, generally they would

16   accept the vote and determine the voter is registered.

17               MR. TYSON:    All right.    Thank you.    I don't have any

18   other questions.

19               THE COURT:    All right.    So let me just get straight

20   though about the -- the view of the individual working at the

21   desk when a voter comes in is simply the information for the

22   precinct basically at that level?

23               THE WITNESS:     That is what they see first.

24               THE COURT:    And do you have any information that

25   people are actually -- who are sitting in those desks and

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 68 of 124

                                                                            68

1    moving people that they are actually trained to go look at a

2    broader set of fields in order to find some voter?

3                THE WITNESS:     They are trained that way.       Yes, ma'am.

4                THE COURT:    And is that because there is, in fact,

5    some level of statewide training that is provided?

6                THE WITNESS:     There is some state level that is

7    provided for county election officials.          But each county is

8    responsible for training their own people.

9                Now, we have -- we have training staff in our office

10   that supplements that.       But the poll worker training is

11   generally done at the county level.         We produce a training poll

12   worker manual, and we do have a training coordinator.             But the

13   real nuts and bolts are done at the county level.           It is done

14   before every election.

15               THE COURT:    And do we have the envelope that the

16   provisional ballot is put in so I could see the codes, or is

17   that -- somebody else is presenting that to me?

18               MR. TYSON:    I don't believe we have one, Your Honor.

19   I'm sorry.

20               THE COURT:    All right.

21               MR. TYSON:    It is very much like an absentee ballot.

22   Mr. Harvey can probably explain what the exterior looks like.

23               THE COURT:    Does it -- but it doesn't have the same

24   codes as the absentee ballot, or does it?

25               THE WITNESS:     No.   You actually write the code.      It

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 69 of 124

                                                                           69

1    is not a code you check.       You actually have to write the reason

2    on it.

3                And the other thing I would say about provisional, in

4    some cases they are voted without a specific code for some

5    reason.    It could be, you know, if -- a reason escapes me now.

6    But what we essentially train the poll workers is if there is a

7    question and a voter is standing there declaring that they are

8    eligible to vote they should vote a provisional ballot.

9                THE COURT:    All right.    Well, is somebody able to

10   identify each of the codes for me today?

11               MR. TYSON:    Yes, Your Honor.     I believe Mr. Harvey

12   testified as to what they are, PR, PI --

13               THE COURT:    PR is?

14               THE WITNESS:     It is provisional for registration

15   issues.    EH is extended hours.      OOP is out of precinct.     PI is

16   provisional for identification.        The code actually escapes me,

17   but there is a separate code for citizenship if that is the

18   issue.

19               And then if there ended up being some other strange

20   set of circumstances, they could write in the specific reason

21   why somebody would vote a provisional ballot.

22               THE COURT:    And sometimes people don't write anything

23   on them, as well?

24               THE WITNESS:     There should be some reason on every

25   code -- I'm sorry.      There should be some reason or a code on

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 70 of 124

                                                                         70

1    every provisional ballot.

2                 THE COURT:   Some are coded, and some might just have

3    something written on it without a code; is that right?

4                 THE WITNESS:    Yes.   But that would -- again, that

5    would be pretty exceptional.

6                 THE COURT:   Any other questions occasioned by mine?

7                 MS. PEREZ:   No, Your Honor.

8                 MR. TYSON:   If I could just ask one, Your Honor --

9                 THE COURT:   Yes.

10                MR. TYSON:   -- just to clarify one additional point.

11                        REDIRECT EXAMINATION (Further)

12   BY MR. TYSON:

13   Q.    Mr. Harvey, in terms of the coding, there are certain

14   categories that would definitely be counted absent some other

15   information like an out of precinct or an extended hours

16   provisional ballot?

17   A.    Yes.   Yeah.    The out of precinct would be duplicated to

18   the extent that it could be.        The extended hours would be

19   counted without any validation or any part -- anything to do on

20   behalf of the voter.      The others would require some type of

21   research or some type of action.

22                MR. TYSON:   Thank you.

23                MS. BERSE:   Your Honor, may I ask one follow-up --

24   one follow-up question?

25                THE COURT:   Yes.

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 71 of 124

                                                                           71

1                              RECROSS-EXAMINATION

2    BY MS. BERSE:

3    Q.    Mr. Harvey, if the Court were to order that the

4    provisional ballots with the PR code not be rejected pending

5    some further hearing in this matter, would that at all impact

6    the ability of the counties to continue to count and make

7    decisions on all of the other provisional ballots with other

8    codes or just reasons written on them?

9    A.    So let me make sure I understand.        If the Court were to

10   order not to -- basically not to take action on PR ballots?

11   Q.    Or not to reject any.

12   A.    It would not impede the counting of other ballots.          But by

13   the same token, everything is preserved.          So if they were

14   rejected and an order were to do something else, they could go

15   back and reevaluate them or do something else with them.

16         So if anything, it would -- it would delay the process to

17   not take action on them now.        And then for whatever reason if

18   additional steps needed to be taken, you could say -- because

19   some of the PRs are going to be accepted.

20         But if a PR is going to be rejected for whatever reason,

21   frankly it would be to the benefit of the county and to the

22   process to know that now and to be ready to go forward barring

23   judicial action order.

24               THE COURT:    Do you have it broken out -- in this

25   other report that is on the Secretary of State's office, they

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 72 of 124

                                                                           72

1    have everything broken out and it just says provisional ballots

2    as one of the categories.

3                Is there data from the past that shows how the

4    subcodes for -- did you ever -- is that collected, as well, or

5    not?

6                THE WITNESS:     I honestly -- I haven't looked at it,

7    Your Honor.

8                THE COURT:    Okay.   Thank you.

9                Excuse me just one second.

10                      (There was a brief pause in the proceedings.)

11               THE COURT:    Are we through with this witness?

12               MR. TYSON:    I'm sorry.    Yes.   Yes, we are finished.

13               THE COURT:    Thank you very much.

14               All right.    Do you want to call your next witness?

15               MR. TYSON:    I'm sorry, Your Honor.      We'll call --

16               THE COURT:    That is all right.      Go ahead.

17               MR. TYSON:    We'll call Mr. Beaver to the stand,

18   please.

19               COURTROOM DEPUTY CLERK:       Please raise your right

20   hand.

21                      (Witness sworn)

22               COURTROOM DEPUTY CLERK:       Please have a seat.     Loudly

23   and clearly state your name and spell your last name for the

24   record, please.

25               THE WITNESS:     My name is Sanford Merritt Beaver,

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 73 of 124

                                                                         73

1    B-E-A-V-E-R.

2          Whereupon,

3                           SANFORD MERRITT BEAVER,

4          after having been first duly sworn, testified as follows:

5                               DIRECT EXAMINATION

6    BY MR. TYSON:

7    Q.    Thank you, Mr. Beaver.      Can you give your title in the

8    Secretary of State's office for the Court?

9    A.    Yes.   I'm the Secretary of State's Chief Information

10   Officer.

11   Q.    And what is your role as the Chief Information Officer for

12   the Secretary of State?

13   A.    So I am responsible for managing all of the agency

14   applications and infrastructure.

15   Q.    Does the management of applications and infrastructure

16   include the management of the voter registration databases?

17   A.    Yes.   There's multiple of those.

18   Q.    Do you have any experience in the realm of information

19   security?

20   A.    Yes, I do.

21   Q.    And what is that experience?

22   A.    It started probably in my prior jobs where I worked in

23   health care.     I was the vice president for software development

24   and CIO for a health care company that manages patient records

25   where PII is very important.        And one of our big things was

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 74 of 124

                                                                        74

1    being able to protect that information when sending information

2    out on patient records.

3          And then within the Secretary of State's office, we have

4    expanded actually the security envelope of our office extremely

5    over the last five years since I have been there.

6    Q.    And that was my next question.        How long have you been the

7    Chief Information Officer?

8    A.    About five years.

9    Q.    So are you familiar with the computer systems that operate

10   the My Voter Page and eNet?

11   A.    Yes, I am.

12   Q.    Are you familiar with how the MVP and eNet systems

13   operate?

14   A.    Yes, I do.

15   Q.    Can you explain for the Court what the difference is

16   between eNet and MVP are?

17   A.    ENet is an application and database system that was

18   designed to store and manage voter registration information for

19   the State of Georgia.      That includes the ability for both state

20   workers and county workers to have access to enter and modify

21   state voter records.

22         Now, MVP -- MVP is a totally different application

23   designed specifically to be independent of eNet for performance

24   and security purposes.       That system utilizes snapshot data from

25   eNet that is transferred on a regular basis from eNet to the

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 75 of 124

                                                                           75

1    MVP database.

2          And MVP is used for constituents of Georgia to review

3    registration information.       It is a read-only database.       It is

4    not designed to be modified.        It does not communicate with any

5    other system.

6    Q.    Are you familiar with the term audit log?

7    A.    I am very familiar.

8    Q.    Can you explain to the Court what an audit log is?

9    A.    There's a couple of different types of audit logs.          Audit

10   logs are at either the application layer or the system layer.

11   We keep audit logs of transactions as they come into the

12   system.

13         So if somebody signs on to a web page to access one of our

14   systems, we have system logs that actually track the IP address

15   and the transaction request coming into the network and onto

16   the server.     Then within the application, we keep track of the

17   actual activity within the application that is going on.

18   Q.    And does eNet also maintain audit logs?

19   A.    Yes, it does.

20   Q.    What kind of audit logs are located in eNet?

21   A.    The same kind where -- in fact, Mr. Harvey described the

22   application layer where we actually keep track of the activity

23   of somebody that goes into the system and changes data or

24   modifies data, adds data.       We keep a full log of what that is

25   and who does it.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 76 of 124

                                                                          76

1    Q.    Using eNet, can a voter registrar see all the changes that

2    have been made to a person's voter registration records?

3    A.    Yes.   There is a full log, and it is accessed frequently.

4    Q.    Do you or someone in your department review the audit logs

5    for eNet?

6    A.    Yes.

7    Q.    And what have you found in those logs?

8    A.    We monitor those 24/7.      We on a regular basis look for any

9    alerts or changes that look out of the ordinary.           Over the last

10   30 days, 6 months, we have not seen any adverse activity going

11   on in the system.

12   Q.    Do you contract with vendors to assist in the monitoring

13   of eNet for security purposes?

14   A.    Yes, we do.     We have multiple vendors.      We have a layered

15   approach of security that gives us multiple different ways of

16   watching the system and managing access to the system.

17   Q.    Has any vendor notified you of any unauthorized access to

18   eNet in the past six months?

19   A.    No.

20   Q.    If there was unauthorized access in eNet, would you be

21   notified?

22   A.    I get an alert on my phone if somebody does that

23   immediately.

24   Q.    And you haven't gotten any such alerts?

25   A.    No.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 77 of 124

                                                                            77

1    Q.    Let me ask about MVP system.        Are the eNet and MVP system

2    maintained on the same server?

3    A.    No.   They are on separate hardware platforms.          They do not

4    share a database.      They do not talk back between each other.

5    There is actually an application that is separate from both

6    that pulls data from eNet and pushes it over to the MVP system.

7          It is all done for security purpose to protect the eNet

8    database.    That is our -- basically our crown jewels.           We don't

9    let access to it.

10   Q.    Does information ever move from the My Voter Page into

11   eNet?

12   A.    No.

13   Q.    It only goes the other direction?

14   A.    Absolutely.

15   Q.    Does the MVP system also maintain access in audit logs?

16   A.    Yes, it does.

17   Q.    And do you review those audit logs?

18   A.    We do.

19   Q.    And what have you found in those logs?

20   A.    We have 24/7 monitoring of those logs.         Up until recently,

21   we did not see any activity.        We have actually done forensic

22   work in the last week to look at it.         We have seen activity of

23   people trying to actually exploit the system.           We have seen no

24   positive exploitations, meaning nobody has breached it.

25   Q.    And just so I'm clear, that is of the MVP system, not of

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 78 of 124

                                                                              78

1    the eNet system?

2    A.     Correct.   The MVP system.

3    Q.     Can you explain to the Court what the static period is for

4    MVP?

5    A.     So as I said, MVP is a separate dedicated application.            It

6    sits on two servers.      During normal times, two servers is

7    enough to handle the voters of Georgia.          But during election

8    periods, the performance is not sufficient or two servers is

9    not enough to provide the service as needed.

10          We actually move it out of the data center that it is in

11   to another data center that is in a different state where we

12   have access to -- this year, we used nine servers to run MVP to

13   meet the peak demand for this.        That static period happens a

14   couple of days -- Sunday before election until the day after

15   the election.

16   Q.     And so during this static period, is any information

17   moving from eNet to MVP?

18   A.     No.   It is specifically isolated as an island.            Because it

19   is also a high target time, we do not want to have anything to

20   have danger of getting back to that system.

21   Q.     For the MVP system's static period, what is the purpose of

22   the static period?

23   A.     The static period provides improved performance.            Plus by

24   removing it from our database, our data center, it provides

25   additional security so that in the event that something might

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 79 of 124

                                                                       79

1    happen there is no path to the voter registration database.

2    Q.    Is MVP currently in a static state?

3    A.    No.    We have passed the time where we keep it in static.

4    Q.    Do you contract with vendors to assist in the monitoring

5    of MVP?

6    A.    Yes.   We have multiple.

7    Q.    Has any vendor notified you about an unauthorized access

8    to MVP?

9    A.    No successful access to MVP.

10   Q.    If there was unauthorized access, would you be notified?

11   A.    My phone would be going off.

12   Q.    You mentioned that the state contracts with vendors for

13   cybersecurity services.       Is one of those vendors Fortalice

14   Solutions?

15   A.    Yes.   Fortalice.

16   Q.    Fortalice.    I'm sorry.

17                MR. TYSON:   I don't have any further questions, Your

18   Honor.

19                THE COURT:   Thank you.

20                              CROSS-EXAMINATION

21   BY MS. BERSE:

22   Q.    Good afternoon, Mr. Beaver.

23   A.    Good afternoon.

24   Q.    This past weekend when the Secretary of State's office put

25   out a press release that referenced a failed attempt to hack,

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 80 of 124

                                                                              80

1    quote, the state's voter registration system, do you know what

2    system that was referring to?

3    A.    That was referring to the My Voter Page, MVP.

4    Q.    Okay.    Later in the weekend when the Secretary of State

5    put out a second press release saying that they had opened an

6    investigation into failed efforts to breach, quote, the online

7    voter registration system and My Voter Page, do you know what

8    the online voter registration system referred to there was?

9    A.    Yes, I do.

10   Q.    What was that?

11   A.    OLVR.

12   Q.    Can you explain a little bit about OLVR, please?

13   A.    OLVR -- as I said earlier, we manage multiple election

14   systems.    So for security and performance, we also have a

15   dedicated system for allowing people to register to vote

16   online.

17         There are two methods or paths for doing that.              One is if

18   you have a driver's license you can go to OLVR, enter your

19   driver's license, check to see whether you are currently

20   registered.     If you are, you can modify your registration

21   there.    If you are not, you can add yourself as a -- register

22   yourself.

23         The second path is if you don't want to use your license

24   or don't have a driver's license you can create a paper

25   document or PDF, fill it out, and then print it locally on your

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 81 of 124

                                                                          81

1    own printer and mail it in to the registration's office.

2          OLVR -- when those registration requests are completed,

3    those do not go directly into eNet but go on to a dashboard

4    system that the counties run that review each request for

5    registration prior to passing it into eNet.

6                THE COURT:    I'm sorry.    These are referring to what?

7    The county -- I don't know what -- what you are referring to.

8    Are you talking about the PDFs that were sent in as documents,

9    or what are you referring to when they were sent in?

10               THE WITNESS:     Exactly.   So if you went down the path

11   where you have a driver's license, you have electronically

12   filled out a form online, which will then get electronically

13   passed to a system that the counties run they call the

14   dashboard.

15               That will show up as a registration -- either new

16   registration or modification registration event.           Somebody in

17   the county election office will review each one of those and

18   then determine whether or not that is an appropriate

19   registration to be put into eNet.

20               If it is the PDF version that they print, they

21   actually just mail it in and the counties have a process for

22   handling any paper applications, whether you printed it from

23   OLVR or it went into one of many locations in the state to get

24   a paper voter registration form.        And that is handled the same

25   way, those two types.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 82 of 124

                                                                        82

1                 THE COURT:   All right.

2    Q.    (BY MS. BERSE)      So OLVR is a separate system from My Voter

3    Page?

4    A.    Yes.

5    Q.    Separate from eNet?

6    A.    Yes.

7    Q.    Are there any other online or electronic voter

8    registration systems that the State maintains?

9    A.    Voter registration systems?

10   Q.    Yes.   Electronic databases relating to voter registration

11   information.

12   A.    For voter registration, those are the three things that

13   deal with voter registration.

14   Q.    And so by this weekend, the State was aware of failed

15   efforts to -- the State believed failed efforts to hack at

16   least two of those; is that correct?

17   A.    We heard through an email that someone claimed they were

18   able to breach the MVP system.        They referred to OLVR, but

19   there was no information on that.

20   Q.    But it was the State -- Secretary of State's position when

21   they put out the press release that says a failed effort?

22   A.    Yes.   As I said, we were able to do forensics on the

23   system and see the attempts that matched the -- with the email

24   came a document that showed how you could hack into the system.

25   And so we were able to see those -- the utilization of that

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 83 of 124

                                                                         83

1    method coming at MVP.      None were successful.      But we were able

2    to see them.

3    Q.    Okay.

4                MS. BERSE:    Nothing further.

5                THE COURT:    May this -- do you have anything more?

6                MR. TYSON:    Just briefly, Your Honor.

7                              REDIRECT EXAMINATION

8    BY MR. TYSON:

9    Q.    Mr. Beaver, was there a successful accessing of OLVR that

10   you're aware of?

11   A.    No.

12   Q.    And are you aware of the eNet information ever being in

13   danger from outside sources?

14   A.    No.

15               MR. TYSON:    Thank you.

16               THE COURT:    Let me just make sure I understand.     You

17   moved the data from eNet on a regular basis to the MVP page

18   except during this short window of time around the -- the

19   ultimate election when people -- because the election is going

20   on for a month essentially; right?

21               THE WITNESS:     It is only the Sunday before elections.

22               THE COURT:    All right.

23               THE WITNESS:     So leading up to that, it is still in

24   what we call a dynamic mode, which is its normal state.

25               THE COURT:    It is in a dynamic mode during the period

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 84 of 124

                                                                          84

1    of time that people are -- can do early voting?

2                THE WITNESS:     Yes.

3                THE COURT:    And then on the Friday or so when they

4    can't do early voting or maybe -- I think now you can do early

5    voting on Friday.      It closes around Friday or Saturday --

6                THE WITNESS:     Uh-huh (affirmative).

7                THE COURT:    -- then before the election day?

8                THE WITNESS:     So on Sunday prior to the election is

9    when we turn it from dynamic to static, which we actually move

10   the application from the data center in Atlanta to this year it

11   was in Kansas.

12               THE COURT:    Then it reopens on Wednesday after the

13   election?

14               THE WITNESS:     Typically.

15               THE COURT:    All right.    And the pollbooks that are

16   used by the folks at the polls, they are pulling the polls up.

17   Those are coordinated, as I understand it, with the DRE

18   machines?

19               THE WITNESS:     Yes.

20               THE COURT:    Those are based on the database -- is the

21   database connected to those -- the --

22               THE WITNESS:     Pollbooks are fed from extracts out of

23   eNet.

24               Is that what you were looking for?

25               THE COURT:    That is what I'm trying to find out.    The

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 85 of 124

                                                                                 85

1    words are eluding me at this hour.         But yes.

2                So they are -- the -- the pollbooks are based on the

3    registration data in eNet?

4                THE WITNESS:     Yes, ma'am.

5                THE COURT:    So I don't know that it is relevant here

6    except to the extent that there's some claim that the data was

7    manipulated so somebody may not appear on the pollbooks or on

8    the database.

9                So if that happened, for instance, a week earlier

10   than the election, you would -- that manipulation would be

11   reflected in the pollbooks, would it not be, or in the eNet

12   database?

13               THE WITNESS:     Are you asking if somebody modified MVP

14   or eNet?

15               THE COURT:    Or eNet.

16               THE WITNESS:     So no modifications to MVP would ever

17   affect the pollbook because there is no data that comes from

18   MVP moving to eNet.      eNet alone feeds the pollbook.           Someone

19   would have to breach eNet to affect a pollbook.

20               THE COURT:    All right.

21               THE WITNESS:     We have no records of anybody doing

22   that.    There's nobody making any claims that that was ever

23   done.    Prior to this, no one knew our format of how we have it.

24               That is one of the things that concerns me is that

25   the best part of secrecy is people not knowing.           And so

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 86 of 124

                                                                             86

1    security is all about people not knowing.          Bank robbers love to

2    know what vault you have because based on brand they know how

3    to attack it.

4                 THE COURT:   All right.    Well, I don't think that

5    there's any other information in front of me in this case right

6    now.   So I'm not going to go further at this point on that

7    question.

8                 MR. TYSON:   Your Honor, could I ask one additional

9    question --

10                THE COURT:   Yes.

11                MR. TYSON:   -- in light of the question.

12                       REDIRECT EXAMINATION (Further)

13   BY MR. TYSON:

14   Q.     Mr. Beaver, the judge asked you about whether the DRE

15   machines are coordinated with the ExpressPoll machines.           Are

16   they connected technologically in any way?

17   A.     No.   Coordinated would strictly be from the pollbook the

18   poll worker identifies the precinct code that they have to load

19   on that little yellow card.         So they know what ballot to give

20   you.   That is it.

21                THE COURT:   But then you put the yellow card into

22   the -- when you operate the DRE, you use your yellow card,

23   don't you --

24                THE WITNESS:    Yes.

25                THE COURT:   -- in order to insert it into the

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 87 of 124

                                                                              87

1    machine?

2                I just sort of think we're going beyond what the

3    plaintiff's case is here.        So I don't want to sort of be in

4    that position.     But I don't -- I don't, on the other hand, want

5    to make any -- have us come to conclusions either way that we

6    don't have any evidence on.

7                MR. TYSON:    All right.    Thank you.

8                THE COURT:    Very good.    All right.    Then can this

9    witness step down?

10               MR. TYSON:    Yes.

11               THE COURT:    Yes.   All right.    Thank you.

12               MR. TYSON:    Your Honor, the only other thing we would

13   like to offer is a declaration from Theresa Payton.               Ms. Payton

14   is the CEO of Fortalice Solutions.         She is the former chief

15   information officer in charge of information security at the

16   White House and has conducted a full audit.

17               We would like to file this under seal.         I have copies

18   for the Court and for opposing counsel.          But the results of the

19   audit -- there are processes that are used that we don't want

20   publicly disclosed about the security of the systems.

21               THE COURT:    Are there objections?

22               MS. PEREZ:    Not at all.

23               THE COURT:    All right.    Thank you.    The request for

24   sealing is approved.

25               Are you going to file this under seal on the record?

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 88 of 124

                                                                          88

1                MR. TYSON:    Yes, Your Honor.     After the hearing

2    today, we will.

3                THE COURT:    All right.    Very good.

4                MR. BELINFANTE:     Your Honor, that concludes our

5    evidence that we would put into the record and the rest would

6    be argument.

7                THE COURT:    All right.    I would like to ask a

8    question or two of the plaintiff's counsel about the posture of

9    the case at this moment.       In the complaint -- original

10   complaint, it seemed to me that you were tying your request for

11   relief in part on whether relief would make a difference and

12   whether it would -- and whether the increase in provisional

13   ballots was statistically significant.         Though you hadn't

14   limited it at that point to one type of provisional ballot, as

15   I understood it.

16               Why -- there are a variety of reasons for a

17   provisional ballot.      And so even if the data is perhaps not

18   complete or correct from the State as to the total number of

19   ballots -- let's say it is 50 percent even of them, which it

20   may not be because I would suspect that a precinct is still a

21   major source of provisional ballots.         But I have no data to

22   support that other than listening to other cases and being a

23   citizen myself.

24               Why do we think it would make a difference in the

25   election?    I mean, I realize we want every individual's vote to

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 89 of 124

                                                                              89

1    count ultimately.      But in terms of -- and it may make a

2    difference for the future in terms of the way the State handles

3    it.

4                But why do we -- why do the plaintiffs say that there

5    is a basis for issuing emergency relief if it wouldn't make a

6    difference in terms of the outcome of the election?

7                MS. PEREZ:    Your Honor, there are two issues, I

8    think, at play.     And the first is that Georgia Common Cause is

9    a nonpartisan organization that works on behalf of voters and

10   the right to vote and not candidates.

11               And in the more than decade that I have represented

12   them, they have never taken the position that the outcome of

13   the election needed to turn on anything.          That it is for -- the

14   right to vote is an individual right.         And when it is lost in

15   an election, it is lost forever.

16               It is important to make sure that voters have their

17   rights counted, especially as we allege that there were

18   mistakes that were through no fault of their own.

19               THE COURT:    And I agree with that proposition

20   obviously.     But the question really has to do with:            Why is it

21   an emergency?     I mean, to the extent that I hinged it on the

22   outcome, I think it is a fair response.          But --

23               MS. PEREZ:    It is an emergency, Your Honor, because

24   they are certifying it in two weeks.         If they had a longer

25   certification process, as some other states do, we could do

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 90 of 124

                                                                           90

1    more investigating and we could do some lobbying and we can

2    look back and forth and we could try and mess with the process.

3                But it is an emergency because right now they have

4    testified that about 50 percent of provisional ballots get

5    rejected just because.       And we have a real concern that there

6    is a potential for manipulation that is undetected and is some

7    of the explaining why we saw the increase that we have seen.

8                The other thing that I think that you mentioned that

9    I think is worth talking about is why is our relief sought

10   cabined to a particular segment of provisional ballots when we

11   are trying to look at it as a whole.         That, Your Honor, quite

12   candidly was a practicality.

13               We thought having them go through the work of

14   actually having to segregate it would depart and take time;

15   whereas, if we can show within a 95 percent confidence level

16   that there is a there there -- there is something wrong, then

17   that would be sufficient to go, considering how modest in the

18   end our relief requested is.

19               We're not asking to extend the election.          We're not

20   asking you to redo anything.        We're just merely trying to set

21   up the process for casting provisional ballots that I will

22   submit when you allow me to sum up was made very clear in the

23   testimony would be entirely doable and entirely consistent with

24   the policies they make.

25               So I think the emergency is that the right to vote is

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 91 of 124

                                                                               91

1    lost forever when it is lost in an election.          And they are

2    going to move ahead in two weeks if we don't do something

3    before then.

4                THE COURT:    All right.    So you had additional closing

5    comments.    And I know that the State basically reserved its

6    comments until after the evidence was presented.           So are you

7    just wanting to respond then to the State and give a closing?

8                MS. PEREZ:    So I mean, I think there's -- there's a

9    couple of points that I would like to make.          I'm --

10               THE COURT:    I sort of want to say let's do it once,

11   not do it twice.

12               MS. PEREZ:    Exactly.    I'm ready to close.

13               THE COURT:    You don't want to respond to whatever the

14   defense counsel wants to say at this point?

15               MS. PEREZ:    I mean, have you rested?

16               THE COURT:    That's what I'm trying to -- I mean, I

17   just was trying to get myself positioned to understanding the

18   posture of the case when I asked you the question.

19                      (Unintelligible cross-talk.)

20               THE COURT:    All right.    Thank you.    All right.     That

21   is fine.

22               Go ahead.

23                      (There was a brief pause in the proceedings.)

24               THE COURT:    I'm sorry.    Have a seat again.        We're

25   going a take a restroom break for five minutes and a hand break

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 92 of 124

                                                                            92

1    and all else.     So we'll start in five minutes.

2                       (A brief break was taken at 4:15 P.M.)

3                THE COURT:    Please have a seat.      All right.

4                MR. BELINFANTE:     Good afternoon, Judge.

5                THE COURT:    Good afternoon.

6                               CLOSING ARGUMENT

7                MR. BELINFANTE:     Thank you for allowing us to kind of

8    go forward and put forth our evidence.         I think after the

9    evidence has been shown there are at least two reasons to deny

10   the TRO here today, the first and I think most important one

11   you were pointing out in the exchange right at the end.

12               Even if the numbers showed, the uncontested numbers,

13   every single provisional ballot, which is all they are claiming

14   and even a smaller subsection of that -- but even if every

15   provisional ballot went to one candidate, it does not change

16   the outcome of the election.

17               Now, does that mean those votes aren't important or

18   those votes weren't cast?       No, absolutely not.      But what it

19   does mean is that there's not the need for the drastic

20   emergency relief to halt the certification of an election,

21   which you heard can and will have impacts on the runoffs that

22   we suspect will take place for the Public Service Commission

23   and for the Secretary of State's office.

24               Doubling -- or as a corollary to that, there's

25   particularly no need for a TRO when the basis of standing for

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 93 of 124

                                                                         93

1    Common Cause Georgia here today is associational standing.

2    They are not suing on behalf of voters.          They are suing based

3    on the allocation of resources within Common Cause itself.

4    Mr. Tyson will be addressing that aspect of it.

5                The second reason that the TRO should be denied is

6    there is simply no evidence of an injury, in fact, that would

7    warrant the type of extraordinary relief that they seek.          The

8    affidavits they supply, the news reports -- they are all

9    relying on either news reports or blogs or something of that

10   nature, most of which you heard today address the MVP voting

11   system, which is not used at the registrar's office to

12   determine whether a person is eligible to vote and has

13   previously registered to vote.

14               What they have presented to you is concerns, fear.

15   We have heard Vladimir Putin.        But we have not heard

16   anything -- in fact, to the contrary.         We have heard

17   affirmative evidence that there has been no hacks and no

18   successful tampering and no successful hacks to either the MVP

19   system but more importantly the eNet system and as a corollary

20   to the OLVR system.

21               With that kind of overview in mind, the first reason

22   and the one we set forth in the brief is they simply lack

23   standing under the injury in fact prong.          The Supreme Court has

24   said that in order to have an injury in fact, it has to be more

25   than an objective reasonable likelihood of injury.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 94 of 124

                                                                               94

1                At best, Your Honor, that is what we have.            There is

2    a series of news reports that have been put together about

3    concerns on voter security.       Concerns are one thing.         But

4    actual injury in fact is something different.

5                It is mere speculation, which the Clapper court we

6    cited in our brief indicates that is insufficient to do.                And

7    if you look at the pleadings that have been filed, Paragraph 10

8    of the complaint, it makes clear that this is a speculative

9    case to begin with.      And they have put forth no evidence here

10   to change that.

11               Paragraph 10 says it is believed that an attacker

12   could potentially automate this process to change the

13   registration of multiple voters at once.          The evidence you

14   heard today is that no one has done that.

15               The second paragraph, Paragraph 12, says, while it is

16   not known how long the vulnerabilities described above have

17   been in place or whether they have been exploited in any way,

18   these mistakes could possibly be the result of vulnerabilities

19   being exploited to change or to delete voter information.

20               Paragraph 31, on information and belief,

21   vulnerabilities in the system persisted at least throughout

22   Sunday, November 4.      Your Honor, those are speculations.            They

23   are simply not sufficient to establish an injury in fact.

24               And Clapper is a case that really should control the

25   outcome of that inquiry.       Clapper involved human rights

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 95 of 124

                                                                           95

1    organization Amnesty International.         They sued claiming that

2    they believed that some of their work in foreign countries led

3    them to come into contact on the phone with persons who were

4    being tapped through a FISA warrant.         There were potential

5    clients, witnesses, experts, et cetera.

6                As described by the Court, their argument though

7    rested on, quote, highly speculative fear.          And Justice Alito

8    put forth five facts that he said lead to speculation.            First,

9    that the Government would target certain persons with whom they

10   communicate.     Second, that the Government would invoke

11   authority to surveil the conversation.         Third, that an

12   independent FISA court would approve it.          Fourth, the

13   Government will succeed in its intercepting the communication.

14   And, five, human rights groups will be parties to that

15   communication.

16               Here, there is even more steps involved.          It is

17   involved that the state government database for voting would be

18   breached.    That has been factually refuted today.         And the

19   evidence again put before you on the other side has

20   demonstrated nothing showing a breach.

21               The second is that the breach was actually -- that

22   the database was actually breached.         And there's affirmative

23   evidence indicating otherwise.

24               Third, that that breach would somehow manipulate the

25   information for a voter that would require that voter to vote a

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 96 of 124

                                                                             96

1    provisional ballot.

2                Fourth, that provisional ballot may be decided that

3    it is one that is not counted at a polling station and that the

4    persons making that decision, the local boards of registrars,

5    would ultimately certify an election by throwing away a ballot

6    that somehow someone may have hacked into a system and caused

7    to be something else.

8                THE COURT:    Do I have any information about the

9    standards that are used by the -- that the State agrees can be

10   used by all counties properly?

11               I understand there are these codes.         But that doesn't

12   tell me how they are applied when the -- do we have the same,

13   different standards, or is it totally discretionary so that one

14   county can use one set of standards and look at one database or

15   go so far in its looking versus another county?

16               MR. BELINFANTE:     There are minimums, I believe the

17   testimony indicated, that the counties would do.           They would

18   look at the eNet system, and they would determine if that voter

19   is, in fact, going to cast or is eligible -- that provisional

20   ballot should be counted.

21               You heard testimony that in some counties they go a

22   little further depending on how it is being presented to the

23   registrar at the time.       It also may differ if a voter comes

24   back into the polling location or to the county board of

25   elections and says, that day I didn't have my ID.           Here it is.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 97 of 124

                                                                          97

1                So there are different standards that can vary based

2    in some ways on what the voter does.         But we know that what the

3    county is to do under the law is to look at the eNet system and

4    to determine whether that voter is listed as properly

5    registered and timely registered to vote.

6                THE COURT:    Well, just bear with me.       If you are in

7    Fulton County and you have got a lot more people than you do in

8    Stephens County that you are dealing with, who is it who is

9    doing all this checking or are they relying on the local --

10   what was the initial determination of the poll manager?

11               MR. BELINFANTE:     I believe it would be -- I live in

12   Fulton County.     So I mean, you know, if I go in and I go to

13   that first voter registration table and there is an issue and

14   it is flagged and I say I want to vote provisional, I can then

15   vote provisional and I can talk to the poll manager and explain

16   what is going on.

17               At that point, what they should be doing -- and I

18   believe the testimony reflects this -- is checking into the

19   state database to determine if that person is properly

20   registered and timely registered.

21               THE COURT:    All right.    I just found that a little

22   hypothetical.     I understand that maybe somebody should do that

23   or that is the ideal.      But I think we don't have any

24   information about that that actually is routinely being done,

25   especially when you have got that many people.

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 98 of 124

                                                                             98

1                Basically, we had long lines.        And so I'm not sure

2    that we have information at this point that people -- the quasi

3    volunteer is actually going through all of the stages of

4    looking at a larger field rather than just saying, I don't see

5    you here, and I'm marking it that way.

6                And so then what -- how does the State determine that

7    the counties are, in fact, going back and looking at a larger

8    database?

9                MR. BELINFANTE:     Well, I think that is what is going

10   on now in the county boards of election as we speak.              That the

11   boards of elections under the authority of the superintendents

12   are checking all of those provisional ballots and making

13   determinations based at least on the eNet system or if that

14   person has come in and provided some type of information.

15               So even if that person were to cast a provisional

16   ballot -- I have gone in and I say, to your example before, I

17   have got to get to work.       I have already been here an hour.

18   I'll just cast a provisional.        There is a second check on the

19   system after the election which started, I believe, yesterday

20   and is going through this Friday that will make that

21   determination.     And that is done at the county level under the

22   supervision of the superintendents.

23               And I would suggest too, Your Honor, that to the

24   extent that the Court considers that, you know, a critical

25   fact, the onus and the burden would have been on the plaintiff

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 99 of 124

                                                                              99

1    to show that it is not happening, that there is some issue

2    going on at the county right now.         And there has been no

3    allegation of anything improper going on at the county levels

4    at this point.

5                In fact, in order to show that immediate and

6    irreparable harm, there should have been something showing that

7    the process that is to address the issues that they raised

8    through sometimes double and triple hearsay in their affidavits

9    is failing.     And there has not been any evidence to suggest

10   that whatsoever.

11               In fact, one of the affidavits, Mr. Geltzer, at

12   Paragraph 5 when he talks about all of the concerns with the

13   Georgia voting system acknowledges and testifies he has never

14   looked at it.     He read news reports on MSNB or NBC and

15   concluded that yes, this could be an issue.

16               Your Honor, that is not the standard to order the

17   type of relief that they seek.        There has to be something more.

18   And Your Honor had indicated that in one of your prior orders.

19               THE COURT:    So what do you think about this:        That

20   the active registered voters this year in 2018 according to

21   Defendant's Exhibit 1 was 6,428,581 voters.          And that was

22   roughly a million more than two years earlier.           But the ballots

23   cast were a little bit under what was -- what was before in

24   2016.

25               The turnout rate according to the data was

                         UNITED STATES DISTRICT COURT
                         OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 100 of 124

                                                                            100

1     61.1 percent as opposed to 76.5 percent in 2016.           And then we

2     also have an increase of the actual provisional ballots.          I

3     don't know that this makes any difference or it does make a

4     difference.

5                 But would it suggest that there might, in fact, be --

6     that other people were sent away from the -- just simply sent

7     away and didn't execute ballots?

8                 MR. BELINFANTE:     No.   Because they are having

9     their -- they are casting provisional ballots.          And so I think

10    what the numbers show is that we actually had a tremendous

11    turnout for an off-presidential-year election.          And given the

12    numbers that we saw, which were higher than prior off-year

13    elections, in my own math calculation -- I think you can derive

14    this from the numbers that you have been given -- in 2016 the

15    number of provisional ballots cast to the number of active

16    registered voters was .003 percent and in 2018 it was .0033, an

17    increase of .0003.

18                We have not had any evidence to indicate whether that

19    small amount would be statistically significant or not.           But I

20    do think what it shows is that yes, we -- and you heard earlier

21    that there are reasons for increased provisional ballot.

22    Pittman Park was left open.       There were a lot of voters that

23    came out then.

24                There was the order in the other case before this

25    court in front of Judge May that provided some additional

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 101 of 124

                                                                           101

1     relief and means to do provisional ballots.          Judge Ross, I

2     believe, may have issued an order doing the same.

3                 So, again, this goes to the level of speculation that

4     the plaintiff had the burden to come forward and show that

5     there is something going on other than citing affidavits that

6     cite news reports.

7                 THE COURT:    So let me just -- because I don't -- we

8     don't have endless time here, let me just focus in.           I'm not so

9     persuaded about the standing issue.        But what I would like to

10    know is basically what your thoughts are about the question --

11    a different perspective on the question I was asking opposing

12    counsel, which is:     All right.     Let's say I don't think this is

13    an emergency situation but that votes matter.

14                What would be the problem with basically the State

15    agreeing to review these ballots, that they are the provisional

16    ballots and see how -- and particularly this segment of the

17    ballots, even if it is not on this timeline?

18                If it is not -- I mean, the Secretary of State is

19    charged with the responsibility of the integrity of the voting

20    process.    So I mean, the point is well taken by plaintiffs.         On

21    the other hand, you make a good point that you're not trying to

22    basically screw up the rest of the election that still has to

23    happen here.    And you don't want to put any burden on that

24    whole process.

25                But if you don't think -- if it is not going to make

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 102 of 124

                                                                          102

1     a difference in any of these -- I mean, it is not just the

2     governor's race, of course.       Maybe these votes would make a

3     difference in one of those other close races.          I don't know.    I

4     haven't been looking at it in those terms.

5                 But let's say it won't.      So what would be the problem

6     with the State agreeing to do the type of review that the

7     plaintiffs are looking for but not on an emergency basis?

8                 MR. BELINFANTE:     I think -- well, if I can understand

9     what the Court is asking, if the Court were not to enter an

10    order, for example, requiring the certification date to be

11    moved to the full two period but have a commitment from the

12    State to review the provisional ballots that count in that PR

13    box, I mean, then yes, I think that -- that is something that

14    is quite different from stopping the certification.           Because

15    the harm that comes to the State is if that certification is

16    delayed.

17                And I think my concern, Judge, is that if the Court

18    were to order that the certification be extended to the full

19    time allowed by the statute, where we're going to be is in four

20    or five weeks back here again on absentee ballot issues and

21    early voting issues and whether there has been sufficient time

22    for those to go forward versus here where there is -- certainly

23    the evidence seems to indicate -- no change -- material change

24    to the election either in the case of causing a recount or in

25    the case of causing a runoff that will happen if the status quo

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 103 of 124

                                                                              103

1     is maintained right now and the certification process

2     continues.    That the status quo is not halted in any way.

3                 So I think that would be the balance to look to

4     there.   And, Your Honor, I mean, just if they are denied the

5     TRO, the complaint is still pending.         They are still seeking

6     challenges or at least I read it as challenges to Georgia's

7     provisional voting system.       That can all go forward.         And

8     possibly by the next election, including next year's municipal

9     election, we'll be in a different position based on what the

10    Court decides on the full merits of the case.

11                But for right now in this election, there's simply no

12    reason to grant that extraordinary relief.

13                THE COURT:    And you don't think I should be concerned

14    about the affidavit that says that Fulton County was only given

15    50 provisional ballots per precinct and that they ran out of

16    provisional ballots?

17                MR. BELINFANTE:     Which affidavit was that, Your

18    Honor?   I'm sorry I just --

19                THE COURT:    That's all right.     We are all scurrying.

20    I understand.

21                Can you identify the name of the individual, Counsel?

22    Ms. Perez or Ms. Berse?

23                MS. PEREZ:    We're looking ourselves.

24                THE COURT:    It was one that was filed later on --

25    today that I looked at.

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 104 of 124

                                                                          104

1                 MR. BELINFANTE:     Yeah.   It appears to be Sara

2     Henderson, Your Honor, Document Number 29.

3                 THE COURT:    Right.

4                 MR. BELINFANTE:     All right.    Here would be my issue

5     or my response.

6                 THE COURT:    It is Paragraph 25.

7                 MR. BELINFANTE:     Uh-huh (affirmative).      Here would be

8     my response to that.

9                 THE COURT:    And 24.

10                MR. BELINFANTE:     Okay.   Right.   So we're talking

11    about two precincts that ran out of provisional ballots.          That

12    22,000 number roughly -- it is less than that -- has now gotten

13    infinitely smaller.

14                Again, this goes to what is the irreparable immediate

15    harm that warrants the relief.        And this is the only one we

16    have.   I understand in preliminary injunctions and temporary

17    restraining order hearings that hearsay evidence is admissible

18    and the standard is much relaxed.        But here again it would be

19    helpful if those persons were to come so they could be subject

20    to cross-examination.

21                Right now, we don't know the precinct.         We don't know

22    the number of people.      We don't know what time this occurred.

23    We don't know if it was remedied.        This could have been an

24    accurate statement at 11:00, and then more provisional ballots

25    were provided at some point later in the day.          I don't know if

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 105 of 124

                                                                              105

1     that is feasible.     I don't know if that is done.

2                 But I certainly don't think that this four paragraphs

3     in an affidavit involving one or two precincts in Fulton County

4     would warrant the type of relief that the plaintiffs seek.

5                 THE COURT:    Thank you.

6                 MR. BELINFANTE:     Your Honor, I'm going to rest on our

7     brief on the issues of whether the State is subject to the

8     order or the counties.      The superintendents have to be subject

9     to the order.     I know the Court is familiar with that.

10                I would want to raise one other issue though in

11    dealing with the irreparable harm.        And that is if you were to

12    grant the order that is requested.        And that is looking at --

13    this speaks to the just standard requirements to obtain a TRO.

14                On the showing of irreparable harm -- remember, this

15    is Common Cause Georgia suing on a resource claim.           The brief

16    at Page 13 says, here there would be no remedy, monetary or

17    otherwise, that would cure the harm suffered by eligible

18    voters.    We're not here on behalf of eligible voters.           The

19    complaint speaking of Common Cause does not mention or does not

20    base its relief on eligible voters.

21                Common Cause is here based on what they would have to

22    expend their resources to do in the next three to four days

23    based on something that happened before.

24                Mr. Tyson will address the remaining issues, Your

25    Honor.    But I think I covered mine.

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 106 of 124

                                                                            106

1                 THE COURT:    Thank you.

2                                CLOSING ARGUMENT

3                 MR. TYSON:    Thank you, Your Honor.      I'll be brief

4     just to touch the other issues that are involved with the

5     elements of the TRO.

6                 First, as to Ms. Henderson's affidavit, I am very

7     confident that Fulton County would be brought in an action

8     before the State Election Board if they failed to provide

9     sufficient provisional ballots and would face consequences as a

10    result of that.     And, again, Mr. Belinfante said that this is

11    sweeping relief in seeking that.

12                I briefly wanted to mention associational standing.

13    That to the extent that the plaintiff seeks to have a standing

14    there, there needs to be some individual members because there

15    is an individual harm.

16                On this likelihood of success --

17                THE COURT:    I think they alleged they have

18    18,000-plus members in Georgia.        So I think that kind of does

19    it.

20                MR. TYSON:    Yes.   But the other elements from Hunt

21    vs. Washington State, the members have to have standing to sue

22    in their own right, which they would.         But we need to know were

23    their rights affected in some way.        That is an individual

24    determination.     The Eleventh Circuit has said that when it is a

25    membership organization that requires that kind of

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 107 of 124

                                                                           107

1     determination you need to get the members there instead of the

2     organization as an association.

3                 On this likelihood of success on the merits, the only

4     allegations in the plaintiff's TRO relate to an alleged hacking

5     of the My Voter Page.      There is no allegation regarding eNet.

6     There's no allegations that that system was somehow

7     compromised.    So as the State's voter registration database was

8     not affected, we don't see how there is any likelihood of

9     success.

10                The plaintiffs have not brought an equal protection

11    claim as far as disparate treatment by different counties.

12    Each county is required to resolve the provisional ballots

13    through a good faith effort by statute.         And the procedural due

14    process claims, there is a process in place dealing with this.

15    And to the extent the Court needs to address or wants to look

16    at the other claimed harms or the claimed bases for the

17    plaintiff's claims, those can be addressed outside the

18    emergency context.

19                In terms of the balance of the equities and the

20    public interest, Benisek from the Supreme Court has told us in

21    the election contest that we are very disfavored in granting

22    injunctions in this context.       That is also clear when we have

23    had a long period of time to resolve this.          The plaintiffs

24    state in their filings that they have known of issues since

25    2015, 2016.    There are -- they filed this case on Monday but

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 108 of 124

                                                                        108

1     then waited until after the election results looked like they

2     might be dependent on provisional ballots before seeking

3     emergency relief before --

4                 THE COURT:    They filed it like at 11:55 or something

5     on Monday night.     So let's -- I think that we'll call that

6     Tuesday.

7                 MR. TYSON:    We'll call that Tuesday, Your Honor.

8     And, again, Director Harvey testified, there would be just a

9     significant impact on all of the other things that have to

10    happen post certification if certification is delayed in all

11    the other elections.

12                And on the public interest, clearly we're in a

13    situation where the public interest is let's go forward with

14    the runoffs.    There is no reason to pull out these ballots and

15    put them separately.

16                There is no unusualness about the number of absentee

17    ballots -- provisional ballots this year on the statistics,

18    especially when we had the number of extended polling hours, we

19    have the number -- the additional orders from Judge May

20    regarding treating absentee ballots as provisionals.

21                It is hard to make an apples-to-apples comparison to

22    past years given the fact we have to look at how many precincts

23    were held open and why these were voted as provisional ballots

24    in the past year.

25                So, Your Honor, just -- I would also just -- the last

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 109 of 124

                                                                           109

1     point, the cases cited in the plaintiff's brief regarding the

2     granting of preliminary injunctions in the election context,

3     those were all cases where they were brought significantly --

4     at least a few months before the election and there was time to

5     address these issues.

6                 Granting emergency relief after an election when the

7     certification or the counting process for provisional ballots

8     will be complete tomorrow evening is drastic relief, and we

9     would urge the Court not to grant that relief to the

10    plaintiffs.

11                THE COURT:    Thank you.

12                               CLOSING ARGUMENT

13                MS. PEREZ:    Thank you, Your Honor.      There are just a

14    few things that I would like to just make very crystal clear.

15    One is at no point in time have we suggested that certification

16    should be delayed.     We have purposely come in with a modest and

17    limited request for relief that is based on a trigger that is

18    statistically identifiable because we take very seriously the

19    importance of getting elections done on time.

20                THE COURT:    All right.    But you haven't really

21    addressed are we in that statistically significant range.

22                MS. PEREZ:    Well, we did not have that data.        Now we

23    do.   We -- you know --

24                THE COURT:    You mean you are filing -- you filed it

25    since we began the hearing?

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 110 of 124

                                                                             110

1                 MS. PEREZ:    We filed because -- the theory of the

2     case -- the reason why we waited on Monday was because over the

3     weekend the Secretary took actions exacerbating whatever risk

4     was taken.    That is in the declarations of both Mr. Wallach and

5     Mr. Geltzer.    The publicization of the hacking, the accusations

6     blew this thing up to a completely different level in terms of

7     vulnerability.

8                 And we intentionally -- we intentionally filed before

9     Tuesday before we knew the results, because as a nonpartisan

10    organization, Common Cause does not care who wins.           We care

11    about voters.     We felt like the risk had gotten serious and

12    severe because of late breaking actions brought upon the

13    defendant.    And we wanted to be in a position where we could

14    find the existing -- work within the existing system to make

15    sure that there were protections.

16                THE COURT:    So you have heard obviously the

17    defendant's evidence that you can't hack the system through.

18                MS. PEREZ:    Right.   So there's a couple of things

19    that I think are relevant.       One is that while it is true that

20    the express use of the word eNet is not in plaintiff's

21    complaint, what has been at its core is the voter registration

22    database.    And there has been serious allegations -- credible

23    allegations that another system has been breached, that another

24    system had access.     And because we know because our computer

25    scientists know, because our cyberterrorists know, that voter

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 111 of 124

                                                                             111

1     registration systems are as a general rule not hardened enough

2     and that Georgia was one of the lists of places in which

3     Russian cybercriminals were trying to assess, we wanted to see

4     if there was data suggesting we needed something to be worried.

5     That data was in the hands of defendants up until just a moment

6     ago.   And now we have information on provisional ballots.

7                 You do not need right now, Your Honor, to decide that

8     it has been hacked.      We just right now for the purposes of this

9     TRO want you to enter an order protecting people's rights just

10    so we can determine if there is a basis for moving forward and

11    having a full-on merits hearing within a very short time

12    period.

13                What has become incredibly clear -- what has become

14    incredibly clear throughout this hearing is that there's a lot

15    of circular reasoning here.       For example, if there is an attack

16    on eNet, someone will get notified.        That presupposes that

17    whoever is attacking isn't sophisticated enough to mess up the

18    notification process.      If someone is ineligible, they are -- if

19    someone is eligible, they'll get caught in the registration

20    process that uses the very database that we're worried about

21    manipulating.

22                The request that -- the relief that we're requesting

23    right now is incredibly narrow.        It can be done within the time

24    period.    It does not have to mess up the certification.         We

25    actually heard record testimony that 50 percent of the ballots

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 112 of 124

                                                                             112

1     are rejected.     50 percent of provisional ballots are rejected.

2     So that must mean that 50 percent of everybody that tries to go

3     to the polls and get stuck with provisional ballots are either

4     not eligible or there's some mistake in the system.           There's

5     human error somewhere because either poll workers made a

6     mistake in coding it, some canvassing board took some

7     shortcuts, or something is wrong with the database.

8                 We know that eNet is the primary way that people use

9     to establish whether or not a registration was proper.             And so

10    we get in that loop that I'm worried about.          Someone doesn't

11    get a regular ballot because eNet says that they are not

12    eligible, and then they go back and look at eNet to see whether

13    or not they are eligible.

14                If that has been manipulated, if there is a problem

15    in the data, the voter is in a loop of disenfranchisement

16    through their no making.      But what I thought was super

17    important is that even if eNet is the primary method the

18    counties have other methods.       And that is what the ultimate

19    relief that we're seeking is, that for people not to get

20    rejected solely on the basis of what is in eNet but rather to

21    look at other information.

22                THE COURT:    So supposedly, at least, according to the

23    statute, you are supposed to get a call, aren't you?              You're

24    not supposed to get the call.       But you can call if you had

25    submitted a provisional ballot and find out the basis of your

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 113 of 124

                                                                             113

1     being excluded.

2                 Do you have any information that people -- that some

3     of the people that you are concerned about have called and

4     basically been -- and what the evidence is in connection with

5     that, or is that a system that is on paper but doesn't actually

6     happen?

7                 MS. PEREZ:    What we do know, Your Honor, is that some

8     people are not getting provisional ballots at all so that the

9     provisional ballot rate is going to be an undercount.             It has

10    not been submitted, but it would be very easy for me to submit

11    information in evidence saying that information to how to get

12    your provisional ballots counted is very spottily distributed

13    to voters -- very, very spottily distributed.

14                THE COURT:    How do you call back to find out?

15                MS. PEREZ:    How do you even know that you have a

16    method for checking it?      I mean, I have a personal story in New

17    Jersey.    When I called, the system wasn't even set up.          Like

18    the call-in number wasn't --

19                THE COURT:    Well, I can believe all that.       I just

20    don't have that evidence.

21                MS. PEREZ:    No, you don't have that evidence, Your

22    Honor, at this moment.      But we believe that if there are not

23    ballots that are rejected right now we could produce that

24    later, if it is even warranted, which is something that we have

25    not had the ability to assess it.

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 114 of 124

                                                                           114

1                 THE COURT:    So I do understand, you know, the gravity

2     of the concerns you have.       Absolutely.    And obviously -- I

3     think that lots of people are very concerned about the

4     provisional ballots.      But that still is different from the

5     question of emergency relief.       I mean, that --

6                 MS. PEREZ:    If you're -- I mean, we are interested in

7     making sure that voters who cast provisional ballots through no

8     mistake of their own are able to cast a ballot that counted.

9     Right now, the mechanism for doing that is set up through the

10    provisional balloting process.        And there is a certification

11    issue.

12                If we got a representation that we could revisit

13    this, we would be -- we are willing -- we are trying to find

14    something that works.      We are very, very sensitive to the fact

15    that there is a lot going on and that election administrators

16    are there.    Right now because of the certification deadline, it

17    is my understanding that if we do this after that they are

18    effectively not counted if there was a mistake.

19                THE COURT:    Well, they may effectively not be

20    counted.    But if the objective is to fix it ultimately --

21                MS. PEREZ:    Well, the objective is to fix it and to

22    give -- not make voters the victims of manipulation or problems

23    that was not through their own making.         Right.   So I mean, it

24    is -- there would be a good done irrespective of that.            And if

25    defendant's counsel was -- we would be willing to talk.           We are

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 115 of 124

                                                                           115

1     very interested in trying to figure out something that is

2     workable.

3                 This system that we set up, as I mentioned before,

4     was something we had set up in another state.          And we managed

5     to make it.    I mean, you heard, Your Honor, you know, testimony

6     that if this judge ordered there to be a process where they

7     didn't rely on eNet, they were told that they had a certain

8     time period, the State had to review them, everybody would

9     figure out a way to get it done because that is what election

10    administrators do.

11                I want to note that they are indeed segregatable.

12    They do communicate with counties.        This is a narrow and doable

13    ultimate relief that we're suggesting.         And right now it is

14    extraordinarily narrow because all we're saying is don't reject

15    somebody with any finality for the time being until we are able

16    to get more.

17                I want to talk a little bit about standing just

18    because it matters a lot to my client.         There were two kinds of

19    standings assessed, both organizational and associational.           In

20    organizational, we have already established that our injury has

21    occurred.    It will be exacerbated if in the future it turns out

22    that there was more activity that needs to be done.

23                But you can look on Ms. Henderson's affidavit in 12,

24    14, 15, 21, 22 -- I'm probably missing some -- of where they

25    have already had to divert their resources.          They have already

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 116 of 124

                                                                          116

1     had their mission frustrated, and it may not have been through

2     eNet.    It may be because of MVP.

3                 But for the purposes of standing and what they are

4     trying to do, it actually doesn't matter.         It is

5     vulnerabilities in the system that voters fear and are causing

6     them work.    That is thwarting what it is that their mission is

7     supposed to do and making them divert resources from other

8     important things.

9                 In Jenny Flanagan's declaration, you can take a look

10    at 8, 9, 10, 11.     This is not a speculative injury.        This is

11    not an injury that depends upon being able to present somebody.

12    They have been injured in their own behalf and on their own

13    right.    And I think their standing is very clear.

14                Ultimately I would urge this Court to consider the

15    modesty of what it is that we are asking in terms of emergency

16    relief.    We want a very limited and segregatable and

17    identifiable number of ballots to not be rejected.           And

18    ultimately we want a process for ensuring that every ballot

19    that was rejected needed to be rejected for a reason and that

20    there is some sort of review so that people are being

21    deliberate and thoughtful about it.

22                Other states have done it.       We can do it in this

23    place.    And to the extent to which in the Court's judgment

24    something else that looks like this makes more sense, we would

25    certainly be open to it.

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 117 of 124

                                                                         117

1                 THE COURT:    So thank you.    If there's any authority

2     you want to submit in response to -- there was extensive

3     discussion about this was not sufficient -- I'm very familiar

4     with associational standing.       You know, there is some -- a

5     different twist of the argument here.         You don't have any

6     individuals here.

7                 MS. PEREZ:    Right.   So the organization -- we're

8     more -- our primary -- Common Cause usually asserts

9     organizational standing as opposed to associational standing.

10    But even given this compressed time frame, I feel confident

11    that we could -- we could present members.          We just don't have

12    them right now.

13                THE COURT:    If there's -- if there is any authority

14    you want to send us this evening, you are welcome to do so.

15                MS. PEREZ:    We're certainly happy to do that.

16                THE COURT:    I want to just ask the State a question.

17    I'm using the cutoff of having 200 provisional ballots.

18    There's a lot obviously fewer places or counties than if you

19    are looking at this whole list.

20                Does Mr. Harvey know how many of the counties

21    actually have roughly completed their process?

22                MR. HARVEY:    Your Honor, as of this morning, I

23    believe six or maybe seven counties have completed the process.

24                THE COURT:    And do you have any information as to how

25    they -- what a normal process looks like in terms of -- for

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 118 of 124

                                                                             118

1     instance, Cobb County where for its 2002 provisional ballots --

2     it has had a lot of provisional ballots in the past.              This is

3     the most.    But how they sort them?      Do they just take them --

4     how do they review those?

5                 MR. HARVEY:    Every county does it a little bit

6     differently.    But they generally take the cases I guess that

7     they deem to be the more complex and they give them to the more

8     experienced people.      That has been my experience, especially in

9     the metro area.

10                Gwinnett County tends to have a lot too.         I have

11    spoken directly with their election director.          And she reserves

12    her most expert staff to do the ones that have the most issues.

13    I mean, for example, if somebody is in another county and they

14    are asserting that they moved but then they transferred their

15    registration, that is certainly more complicated than somebody

16    that simply says there is absolutely no evidence that they have

17    ever been registered.      So it really depends a little bit based

18    on the circumstances.

19                THE COURT:    Somebody who just was the PR code, is

20    that generally considered an easy code then?          Because they

21    can't find them on the data or they might have only looked at

22    precinct database and so all they have to really do is look

23    at --

24                MR. HARVEY:    To some extent, those are sometimes the

25    easiest and sometimes the most difficult too.          It is easy if

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 119 of 124

                                                                          119

1     there is absolutely no record.        Usually if there is no record

2     of that voter in eNet, they would often go to paper files.          And

3     they would check the paper copies.

4                 And they also would generally check the applications

5     that came in after the deadline.        Because it may be that the

6     voter is asserting that they registered to vote but they

7     registered after the deadline and they could come in and they

8     could say, here is your application.         It was filed -- it was

9     submitted a week after the deadline.         So the voter to that

10    extent is right in their own mind in believing they're

11    registered.    However, they don't realize there was a deadline.

12                THE COURT:    Okay.   Thank you.    Well, you know, it is

13    five after 5:00.     I still actually have to have a pretrial

14    conference in a criminal case I'm going to hear.           So I'm going

15    to end this at this time.

16                I guess the only question I really have is can

17    you-all agree basically to -- that in terms of holding off on

18    accepting a final certification at least until the completion

19    of Friday -- of tomorrow?       Because there's only so many hours I

20    want to stay up tonight.      It has been a long week for me too.

21                MR. TYSON:    Your Honor, the certification -- the

22    provisional balloting process will be complete tomorrow.          But

23    the certification from the counties will not happen until

24    Tuesday.    So the period ends for voters to come back and

25    present an ID to --

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 120 of 124

                                                                          120

1                 THE COURT:    Tomorrow?

2                 MR. TYSON:    -- tomorrow.

3                 THE COURT:    But they are not going to make a final

4     determination on that until Tuesday?

5                 MR. TYSON:    Tuesday is when the results will be

6     certified.    Mr. Harvey may have more --

7                 MR. HARVEY:    In some cases, Your Honor, they will --

8     the counties will certify on Friday if they are -- again, if

9     somebody just had, say, two PI and the voter doesn't come in

10    and they have got everything else ready at 5:00, some counties

11    may certify Friday afternoon.       Some counties meet Saturday and

12    certify on Saturday.      So --

13                But Tuesday is the deadline.       I think many counties

14    will certify on Tuesday.      But I believe some counties will

15    certify Friday and maybe some more on Saturday.

16                THE COURT:    Well --

17                MR. TYSON:    And there is one other kind of logistical

18    piece.   It does require a public meeting of the board of

19    elections that has been noticed.        There will be those kinds of

20    things that go with that.       So it is not like -- I'm not sure we

21    can say stop certifying before Tuesday.

22                THE COURT:    Well, I guess the question is is anyone

23    certifying tomorrow is my question or tomorrow night.

24                MR. HARVEY:    I believe some will, Your Honor.

25    Although I can't give you any specifics.         I know that does

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 121 of 124

                                                                            121

1     happen.

2                 THE COURT:    Well, would you be so kind then as to

3     update me by 10:00 in the morning --

4                 MR. HARVEY:    Yes, ma'am.

5                 MR. TYSON:    Yes, Your Honor.

6                 THE COURT:    -- as to those and determine whether

7     there is actually a public meeting that has been scheduled for

8     tomorrow.

9                 I don't know how they would do that if the voter has

10    until Friday -- how you -- unless they only had a few and

11    therefore they heard from everybody.

12                MR. TYSON:    I mean, Your Honor, they can go ahead and

13    notice the meeting ahead of time and say we'll meet at 5:30 on

14    Friday, for example.      Then if nobody comes in, they are ready

15    to proceed.

16                THE COURT:    Well, I'm assuming -- I mean, it is very

17    interesting thinking about anyone in public life having

18    meetings at 5:30 on a Friday.       But that is -- you know, that is

19    another matter.     I don't mean that in a critical way.          I just

20    mean it in a reality way.

21                So if there is anyone that should be in that

22    position, I would be grateful to know.         Because, otherwise, we

23    would be able to work in a little more rational way tomorrow

24    and tonight.    I would like to hear from you.        Maybe we could --

25    the -- if there is some errant one, then maybe we'll just live

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 122 of 124

                                                                          122

1     with that.

2                 MR. TYSON:    Yes, Your Honor.     We would have to

3     contact each county to ask them if they have a meeting

4     scheduled, which we can undertake that with the election staff.

5     But that is what we can do.

6                 THE COURT:    Right.   That is what I'm looking for.

7                 All right.    Let me know.    Thank you.

8                 Are there any other affidavits coming in?         I know I

9     gave you leave to give any more authority on those

10    associational issues.

11                MS. BERSE:    Just the two affidavits I mentioned

12    earlier -- summarized earlier.        We'll do our best to get those

13    from the -- from those two voters.

14                THE COURT:    I just wanted to know whether we should

15    be looking.    That is all.

16                Thank you very much.      Thank you everyone for working

17    on a very short time frame.        I appreciate it.    And that

18    concludes this proceeding.       And depending on what I hear,

19    you'll hear from me at some point likely tomorrow or tomorrow

20    evening.

21                All right.    Very good.

22                COURTROOM SECURITY OFFICER:       All rise.    Court stands

23    in recess.

24                       (There was a brief pause in the proceedings.)

25                THE COURT:    I just -- is the plaintiff's claim based

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 123 of 124

                                                                          123

1     on -- is it solely tied to the -- basically the concern about

2     the hacking of the database, or is it also based on election

3     officials' human errors or mode of operation or all two or

4     three?

5                 MS. PEREZ:     Okay.   Your Honor, the ballots we are

6     concerned about as a result of the hacking are folks that are

7     not on the registration list.       And we do believe that human

8     error and lack of guidance, being busy, all sorts of other

9     things are going to make the provisional balloting process as

10    it currently exists an inadequate catch or an inadequate

11    remedy, which will make it a hollow fail-safe.

12                So it is not -- right now we're not alleging anything

13    because some poll worker checked ID when they needed to check

14    something else.     But we do think that human error and the speed

15    and the guidance that has gotten beforehand and the reliance on

16    eNet and all of those sorts of things are going to lead to

17    voters who have been improperly impacted not having any relief.

18                THE COURT:     All right.   Thank you.

19                MS. PEREZ:     Thank you.

20                       (The proceedings were thereby concluded at 5:10

21                       P.M.)

22

23

24

25

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
     Case 1:18-cv-05102-AT Document 54 Filed 11/10/18 Page 124 of 124

                                                                        124

1                              C E R T I F I C A T E

2

3     UNITED STATES OF AMERICA

4     NORTHERN DISTRICT OF GEORGIA

5

6           I, SHANNON R. WELCH, RMR, CRR, Official Court Reporter of

7     the United States District Court, for the Northern District of

8     Georgia, Atlanta Division, do hereby certify that the foregoing

9     123 pages constitute a true transcript of proceedings had

10    before the said Court, held in the City of Atlanta, Georgia, in

11    the matter therein stated.

12          In testimony whereof, I hereunto set my hand on this, the

13    9th day of November, 2018.

14

15

16

17                           ________________________________
                             SHANNON R. WELCH, RMR, CRR
18                           OFFICIAL COURT REPORTER
                             UNITED STATES DISTRICT COURT
19

20

21

22

23

24

25

                          UNITED STATES DISTRICT COURT
                          OFFICIAL CERTIFIED TRANSCRIPT
